--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

APOTHIO BAKERSFIELD, LLC

 

 

A Nevada Limited Liability Company

 

 

 

Operating Agreement

 

 

 

May 2, 2019

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NOTICE

 

NEITHER APOTHIO BAKERSFIELD LLC (THE “COMPANY”) NOR THE MEMBER INTERESTS THEREIN
HAVE BEEN OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR THE SECURITIES LAWS OF ANY OF
THE STATES OR TERRITORIES OF THE UNITED STATES. THE OFFERING OF SUCH MEMBER
INTERESTS IS BEING MADE IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
FOR OFFERS AND SALES OF SECURITIES WHICH DO NOT INVOLVE ANY PUBLIC OFFERING, AND
ANALOGOUS EXEMPTIONS UNDER STATE SECURITIES LAWS.

 

THE DELIVERY OF THIS OPERATING AGREEMENT SHALL NOT CONSTITUTE A RECOMMENDATION
OF ANY KIND, NOR SHALL IT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN
OFFER TO BUY NOR SHALL THERE BE ANY OFFER, SOLICITATION OR SALE OF MEMBER
INTERESTS IN THE COMPANY IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION
OR SALE IS NOT AUTHORIZED OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH
OFFER, SOLICITATION OR SALE.

 

THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM
AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
REQUIREMENTS AND CONDITIONS SET FORTH IN THIS OPERATING AGREEMENT.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE 1 DEFINITIONS1 

1.1. Definitions1 

ARTICLE 2 THE COMPANY6 

2.1. Ratification of Certificate of Formation; Other Acts6 

2.2. Purposes and Business6 

2.3. Principal Office; Registered Office7 

2.4. Taxation7 

ARTICLE 3 MEMBER INTERESTS; CAPITAL CONTRIBUTIONS7 

3.1. Member Interests; Admission of Members7 

3.2. Members7 

3.3. Capital Contributions7 

3.4. Working Capital Contribution8 

3.5. Member Percentage8 

3.6. Title to Assets8 

3.7. Annual Budgets9 

ARTICLE 4 CAPITAL ACCOUNTS9 

4.1. Opening Capital Accounts9 

4.2. Closing Capital Account Balance9 

4.3. Other Capital Account Provisions10 

4.4. Adjustments to Capital Accounts10 

4.5. Limitations on Withdrawal of Capital11 

ARTICLE 5 ALLOCATIONS AND DISTRIBUTIONS11 

5.1. Allocations of Net Profits and Net Losses11 

5.2. Distributions12 

5.3. Final Distribution13 

ARTICLE 6 MANAGEMENT13 

6.1. Managers13 

6.2. Management Authority of the Managers13 

6.3. Management Authority of the Members15 

6.4. Resignation, Withdrawal or Removal of a Manager15 

6.5. Duties of Managers16 

6.6. Interested Manager(s)16 

6.7. Limitation on Liability17 

6.8. Indemnification by Company17 

6.9. Contribution18 

6.10. Assets of the Company; Insurance18 

6.11. Not Liable for Return of Capital19 

--------------------------------------------------------------------------------

i

--------------------------------------------------------------------------------



6.13. Activities of Managers; Other Ventures19 

ARTICLE 7 MEETINGS OF MEMBERS; CERTAIN RIGHTS AND OBLIGATIONS OF MEMBERS20 

7.1. General20 

7.2. Rights of Members20 

7.3. Quorum21 

7.4. Notice of Meeting21 

7.5. Action by Members Without a Meeting21 

7.6. Duties and Obligations of Members21 

ARTICLE 8 BOOKS AND RECORDS; BANK ACCOUNTS; FISCAL YEAR22 

8.1. Bank Accounts22 

8.2. Records22 

8.3. Reporting22 

8.4. Fiscal Year22 

8.5. Partnership Representative Appointment; Resignation22 

8.6. Tax Examinations and Audits23 

8.7. Elections23 

8.8. Tax Returns and Tax Deficiencies24 

8.9. Income Tax Elections24 

8.10. Tax Returns24 

8.11. Survival24 

ARTICLE 9 RESTRICTIONS ON TRANSFER OF MEMBER INTERESTS;  ADMISSION OF ADDITIONAL
MEMBERS; WITHDRAWAL; REDEMPTION24 

9.1. Restrictions on the Transfer of Member Interests24 

9.2. Right of First Refusal25 

9.3. Admission of Transferee as Member26 

9.5. No Dissolution26 

9.6. Attempted Transfer in Violation of Agreement26 

9.7. Withdrawals of Capital26 

9.8. Mandatory Redemption26 

9.9. Withdrawal as a Member of the Company27 

ARTICLE 10 TERM; DISSOLUTION AND TERMINATION; SALE OF COMPANY28 

10.1. Term28 

10.2. Death, Incompetency, Bankruptcy, Disability or Dissolution of a Member28 

10.3. Dissolution of the Company29 

10.4. Procedures Upon Dissolution29 

10.5. Certificate of Dissolution29 

10.6. Forced Sale Provision30 

ARTICLE 11 MISCELLANEOUS30 

11.1. Members’ Covenants30 

11.2. Approvals31 

11.3. Certificates Evidencing Membership31 

11.4. Power of Attorney31 

11.5. Binding Agreement32 

--------------------------------------------------------------------------------



11.6. Counterparts32 

11.7. Effect of Consent or Waiver32 

11.8. Enforceability32 

11.9. Entire Agreement32 

11.10. Amendment32 

11.11. Governing Law33 

11.12. Liability Among Members33 

11.13. No Partnership Intended for Non-Tax Purposes34 

 

Schedule A - Members 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

OPERATING AGREEMENT

 

This operating agreement (this “Agreement”) of Apothio Bakersfield, LLC, a
Nevada limited liability company (the “Company”), is entered into as of May 2,
2019, by and between Newbridge Global Ventures, Inc. (“NBGV”), a Delaware
corporation, and Apothio, LLC (“APOTHIO”), a Colorado limited liability company
(referred to individually as a “Member” and collectively as the “Members”). 

 

WHEREAS, the Company will be formed pursuant to the Nevada Revised Uniform
Limited Liability Company Act, Nevada Revised Statutes, Chapter 86 (“NLLC”) by
the filing of a Certificate of Formation with the Secretary of State of Nevada
on or before May 15, 2019; and  

 

WHEREAS, the Company will be formed primarily for the purpose of (i) processing
Hemp grown or controlled by APOTHIO and (ii) to extract CBD, THC, as well as
additional compounds, from hemp plants through the use of equipment, technology,
and know how of NBGV (“Technology”); and  

 

WHEREAS, APOTHIO shall ensure that the necessary facilities and source materials
are available for the Company including power and water hook ups for buildings
and other facilities required for cultivating and extracting operations as
required; and  

 

WHEREAS, the Members desire to enter into this Agreement to set forth their
respective agreements as it pertains to the business of the Company, their
rights and liabilities as members, to provide for the management and operation
of the Company’s business, and to provide for certain other matters, all as
permitted under the NLLC.  

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Members hereby agree as follows:  

 

ARTICLE 1
DEFINITIONS

1.1. Definitions

. The following defined terms as used in this Agreement shall, unless otherwise
defined herein, each have the meaning set forth in this Article 1.

“Accounting Period” means the period beginning on the day immediately succeeding
the last day of the immediately preceding Accounting Period (or, in the case of
the first Accounting Period, beginning on the date of this Agreement) and ending
on the earliest to occur of the following: (i) the last day of the Fiscal Year;
(ii) the day immediately preceding the day on which a Member makes an additional
contribution to, or a full or partial withdrawal from, its Capital Account;
(iii) the day immediately preceding the day on which a new Member is admitted to
the Company; or (iv) the date of termination of the Company in accordance with
Article 10 of this Agreement. 

 

“Additional Capital Contributions” is defined in Section 3.3(b)(i) hereof. 

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such particular Person. For purposes of this
definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



possession, directly or indirectly, of the power to direct and cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Operating Agreement and all amendments thereto.  

 

“Annual Budget” is defined in Section 3.7.  

 

“Articles of Organization” means the Articles of Organization of the Company, as
the same may be further amended from time to time, as filed on or before May 15,
2019 with the Secretary of State of Nevada.  

 

“Available Cash” for each Fiscal Year shall mean the net income of the Company
(treating the net loss of the Company as negative net income) as it is
determined for federal income tax purposes plus the sum of (a) the Company's
depreciation and amortization deductions claimed for federal income tax purposes
for such year, (b) any other non-cash charges deducted in determining said
federal net income for such year, and (c) any non-taxable cash receipts of the
Company for such year (other than the proceeds of capital contributions or loans
to the Company and the cash proceeds of any sales or other dispositions of any
of the assets of the Company other than those sold in the ordinary course of the
Company’s business) and decreased by the sum of (w) repayments during such year
on all obligations of the Company or which otherwise encumber the property of
the Company (other than in connection with a refinancing), including repayments
of loans made by any Member to the Company, (x) any other cash expenditures made
during such year which are not deducted in computing the net income of the
Company for federal income tax purposes (other than those funded with the
proceeds of loans, capital contributions or sales), (y) any non-cash receipts of
the Company for such year attributable to any property owned by the Company to
the extent included in the net income of the Company for federal income tax
purposes for such year, and (z) the amount required to maintain the cash balance
of the Company at an amount not in excess of the amount reasonably deemed
necessary for the Company's business in the discretion of the Managers.  

 

“Bankruptcy” means, with respect to any Person, (i) making an assignment for the
benefit of creditors, (ii) filing a voluntary petition in bankruptcy, (iii)
becoming the subject of an order for relief or being-declared insolvent in any
federal or state bankruptcy or insolvency proceeding (unless such order is
dismissed within ninety (90) days following entry), (iv) filing a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law,
or regulation, (v) filing an answer or other pleading admitting or failing to
contest the material allegation of a petition filed against it in any proceeding
similar in nature to those described in the preceding clause, or otherwise
filing to obtain dismissal of such petition within one hundred twenty (120) days
following its filing, or (vi) seeking, consenting to, or acquiescing in, the
appointment of a trustee, receiver, or liquidator of all or any substantial part
of its properties. 

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the State of Nevada are authorized or required to close. 

 

“Capital Account” means as to any Member, such Member’s Capital Contributions
(i) increased by his share of Net Profits and (ii) reduced by his share of (w)
Net Losses and (x) distributions and withdrawals of cash or the fair market
value of assets distributed to or withdrawn by such Member.  

 

“Capital Contributions” means the sum of the amount of cash, if any, plus the
aggregate value of all tangible or intangible property contributed by a Member,
and accepted by the Managers, to the capital of the Company including, without
limitation, any amounts paid by a Member (except to the extent indemnification
is made by another Member) in respect of any claims, liabilities, or obligations
of or against the Company and/or pursuant to any guaranty of any Company
indebtedness by such Member.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

“Cause” is defined in Section 9.8(a). 

 

“Certificate” is defined in Section 11.3(a). 

 

“Closing Capital Account Balance” is defined in Section 4.2 hereof.  

 

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision of succeeding law).  

 

“Come-Along Notice” is defined in Section 10.6(a) hereof.

 

“Company” means APOTHIO BAKERSFIELD LLC, or its successor. 

 

“Consent” means the prior written approval of a Person to do the act or thing
for which the consent or approval is solicited, or the act of granting such
consent or approval, as the context may require.  

 

“Damages” means any and all damages, disbursements, suits, claims, liabilities,
obligations, judgments, fines, penalties, charges, amounts paid in settlement,
costs and expenses (including, without limitation, attorneys' fees and expenses)
arising out of or related to litigation (pending or threatened) or any
investigation or proceeding by any Governmental Authority and interest on any of
the foregoing. 

 

“Designated Individual” is defined in Section 8.5(a). 

 

“Disabling Event” means with respect to a Person the death, incapacity,
adjudication of incompetency, bankruptcy, dissolution, liquidation, resignation,
withdrawal or removal of such Person. 

 

“Disqualifying Felony” means a felony that would jeopardize or prohibit the
Company’s application for, renewal of, or maintenance of any permit or license
necessary to conduct Company business.

 

“Distribution” means a transfer of money or property by the Company to its
Members without consideration, as set forth in Section 5.2 hereof.

 

“Drag-Along Members” is defined in Section 10.6(a) hereof.

 

“Drag-Along Notice” is defined in Section 10.6(a) hereof.

 

“APOTHIO” means Apothio, LLC., or its successor.

 

“APOTHIO Designee” means Dr. Trent Jones, or his successor.  

 

“Effective Date” is defined in Section 9.8(a) hereof.  

 

“Election Notice” is defined in Section 9.2(b) hereof. 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended. 

 

“Family Member” or “Family Members” is defined in Section 9.1. 

 

“Fiscal Year” is defined in Section 8.4 hereof.  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any other Person exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government. 

 

 

“Initial Capital Contribution” means the purchase price paid by the Member for
its Member Interests. The Initial Capital Contribution of each Member shall be
made in cash and/or tangible or intangible property and/or labor and operations,
and are set forth on Schedule A hereof, as such schedule may be amended from
time to time by the Managers. The Initial Capital Contribution shall include any
subsequent Capital Contributions that Members may add to their respective
Capital Accounts.  

 

“Intellectual Property” is defined in Section 10.4 hereof. 

 

“License Agreement” is defined in the Recitals. 

 

“Liquidator(s)” is defined in Section 10.4 hereof. 

 

“Majority in Interests” means Member Interests representing more than fifty
(50%) percent of the total Member Interests issued by the Company, provided that
for as long as NGBV and APOTHIO each hold interest in the Company, any vote or
consent requiring a “Majority in Interests” shall include both NGBV and
APOTHIO. 

 

“Managers” the initial Managers of the Company shall be Dr. John Mackay and Dr.
Trent Jones, or any other Person or Persons who succeed them in such capacity to
serve as a Manager. Dr. John Mackay shall be referred to as the “NBGV Designee”
and Dr. Trent Jones shall be referred to as the “APOTHIO Designee”.  

 

“Member” means any Person who is admitted as a Member of the Company as listed
on Schedule A hereto, as the same may be amended from time to time by the
Members to reflect the admission, substitution or withdrawal of any Persons as
Members of the Company. The Members may also admit non-voting and other classes
of Members if they deem, in their sole discretion, that such admission will be
beneficial in achieving the Company’s purposes.  

 

“Member Interest” means the entire ownership interest of a Member in the
Company, regardless of class, at any particular time, including the right of
such Member to any and all benefits (including, without limitation, Net Profits
and Net Losses) to which a Member may be entitled pursuant to this Agreement and
under the NLLC, together with all obligations of such Member to comply with the
terms and provisions of this Agreement and the NLLC. For purposes hereof, if any
provision requires the affirmative vote or Consent of a specified percentage of
Member Interests, such percentage shall be determined by reference to the
aggregate percentages of Members casting such affirmative vote calculated at the
applicable date.  

 

“Member Percentage” is defined in Section 3.5 hereof. 

 

“NBGV” means Newbridge Global Ventures, Inc., or its successor. 

 

“NBGV Designee” means Dr. John Mackay or successor. 

 

“Net Profits” and “Net Losses” means, with respect to any Accounting Period, net
profits or net losses, as the case may be, of the Company for such Accounting
Period as determined in accordance with generally accepted accounting
principles, and items of income, gain, loss, deduction or credit entering  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



into the computation thereof and shall include any unrealized profits and
unrealized losses; provided that if, in keeping with the provisions of Treasury
Regulation 1.704-1(b) and Temporary Regulation 1.704-1T(b)(4)(iv), any asset of
the Company is accounted for on the Company books and in the Capital Accounts of
the Members at an amount other than its adjusted basis for tax purposes, then,
for purposes of accounting for such items on the Company books and in the
Capital Accounts of the Members, items of income, gain, loss, deduction or
credit shall be calculated based upon the carrying value of the asset on the
Company books.

 

“NLLC” is defined in the Recitals.

 

“Notice” means a writing containing information to be communicated to any Person
pursuant to this Agreement.  

 

“Offered Interest” is defined in Section 9.2(a). 

 

“Opening Capital Account Balance” is defined in Section 4.1 hereof. 

 

“Partnership Representative” shall have the meaning set forth in Code Section
6223 and shall serve in such role and manner as set forth in Section 8.5(a)
hereof. 

 

“Person” means any natural person, corporation (stock or non-stock), limited
liability company, limited liability partnership, limited partnership,
partnership, joint stock company, joint venture, association (profit or
non-profit), company, estate, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, and any government
agency or political subdivision thereof.  

 

“Proposed Purchaser” is defined in Section 10.6(a) hereof. 

 

“Proposed Transferee” is defined in Section 9.2(a). 

 

“Redeemed Member” is defined in Section 9.8(b). 

 

“Redemption Notice” is defined in Section 9.8(a). 

 

“Redemption Payments” is defined in Section 9.8(d). 

 

“Redemption Value” is defined in Section 9.8(c). 

 

“Related Persons” is defined in Section 6.7(a). 

 

“Reserves” means the reserves established by the Managers in an amount equal to
at least one Fiscal Year of the Company’s anticipated expenses, plus such
additional amounts which the Managers in their sole discretion deems necessary
or appropriate. The Managers may increase or reduce any such Reserves from time
to time by such amounts as the Managers in their sole discretion deems necessary
or appropriate. 

 

“ROFR Right” is defined in Section 9.2(b). 

 

“Sale Notice” is defined in Section 9.2(a). 

 

“Securities Act” means the Securities Act of 1933, as amended. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



“Short-Term Investments” means investments in short-term Securities that the
Company may invest its free cash. 

 

“Technology” is defined in the Recitals. 

 

“Third Party Sale” is defined in Section 10.6(a) hereof. 

 

“Transfer” means and includes a sale, exchange, gift, encumbrance, assignment,
pledge, mortgage, and other hypothecation or disposition, whether voluntary or
involuntary.  

 

“Transferring Member” is defined in Section 9.2(a). 

 

“Treasury Regulations” means regulations adopted by the Treasury Department of
the United States governing application and enforcement of the Code. Any
reference to a section or provision of the Treasury Regulations shall be deemed
to refer also to such section or provision as amended or superseded. 

 

“Withdrawal Date” is defined in Section 9.9(b) hereof.  

 

“Withdrawal Payment” is defined in Section 9.9(b) hereof.  

 

“Withdrawing Member” is defined in Section 9.9(b) hereof.  

 

“Working Capital Contribution” is defined in Section 3.4 hereof.  

 

ARTICLE 2
THE COMPANY

2.1. Ratification of Certificate of Formation; Other Acts

. The Members hereby ratify the execution and filing of the Certificate of
Formation, as a result of which the Company was formed as a limited liability
company pursuant to the provisions of the NLLC. The Managers shall also execute
and file for record any other document(s), as well as take such other action(s),
as may be required in connection with the formation, operation, or dissolution
of the Company.

2.2. Purposes and Business.

(a)The Company has been established for the purpose of (i) exploiting certain
farming operations to raise Hemp owned or controlled by APOTHIO and (ii) to
extract CBD, THC, as well as additional compounds, from hemp plants through the
use of Technology, and to perform such other acts as may be necessary or
appropriate in connection therewith or incidental thereto. 

(b)Notwithstanding the foregoing, no business or activities authorized by
Section 2.2(a) shall be conducted if such are forbidden by or contrary to any
applicable law of the State of Nevada, State of California, applicable city
and/or municipal ordinances, the United States Internal Revenue Code, or to the
rules or regulations lawfully promulgated thereunder. If any of the terms,
conditions or other provisions of this Agreement shall be in conflict with any
of the foregoing, such conflicting terms, conditions or other provisions shall
be deemed modified so as to conform therewith.  

(c)Each Member shall cooperate in good faith, and shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------



agreements, certificates, instruments and documents as may be reasonably
requested by either Member for the furtherance of carrying out and accomplishing
the purpose set forth in this Section 2.2.

2.3. Principal Office; Registered Office.

(a)The principal office of the Company shall be located at such location as the
Managers shall determine. The Company may have such additional offices as the
Managers shall deem advisable.  

(b)The Company shall have its registered office in the State of Nevada at
701 S. Carson Street – Suite 200, Ormsby County Carson City, Nevada 89701 and
shall have National Registered Agents as its registered agent at such registered
office for service of process in the State of Nevada, unless a different
registered office or agent is designated from time to time by the Managers in
accordance with the NLLC.  

2.4. Taxation

. The Members intend that the Company shall be taxed as a “partnership” for
federal, state, local and foreign income tax purposes. The Members agree to take
all reasonable actions, including, but not limited to, the amendment of this
Agreement and the execution of other documents, as may reasonably be required in
order for the Company to qualify for and receive “partnership” tax treatment for
income tax purposes and agree not to take any actions inconsistent therewith.

ARTICLE 3
MEMBER INTERESTS; CAPITAL CONTRIBUTIONS

3.1. Member Interests; Admission of Members.

(a)The Company is initially authorized to issue one class of Member Interests,
which shall be a Common Class. The rights, duties, and obligations of the
Members of the Company shall be governed by the terms and conditions of this
Agreement and shall be represented by such class. The Managers are authorized to
admit additional classes of Members to the Company from time to time subject to
the approval of a Majority in Interests. 

(b)Each Person subsequently desiring to become a Member following the Effective
Date of this Agreement shall deliver to the Managers a fully executed
subscription or contribution agreement together with the full purchase price for
the Member Interests subscribed for, which shall bind such Person and the
Company upon acceptance and execution by the Managers with respect to such
number of Member Interests subscribed for as shall be accepted by the Managers.
 

3.2. Members

. Each Member’s name, address and initial Capital Contribution shall be set
forth on Schedule A. The Members shall have such relative rights, powers,
preferences and limitations as are set forth in this Agreement. The Managers
shall amend Schedule A from time to time without the consent of any other Member
to reflect the inclusion of additional Members or additional classes of Members
or to reflect any change in the identity of a Member and to delete Members that
have withdrawn from the Company, in each case as permitted by this Agreement.

3.3. Capital Contributions

(a)Initial Capital Contributions.  The Initial Capital Contribution of each
Member shall be made in cash or other assets and shall be listed opposite such
Member’s name on Schedule A as  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



such appendix may be amended from time to time by the Managers. Any Working
Capital Contribution as defined in Section 3.4 shall also be considered as a
Capital Contribution and such contribution shall not result in a change to the
Member Percentage of any Member. The Initial Capital Contributions shall be
valued as set forth in Schedule A. Any Member Interest issued to the Managers
not in exchange for property hereby shall constitute “profits interests” as that
term is defined in Internal Revenue Service Procedure 93-27, 1993-2 CB 343, and
the distribution provisions of this Agreement shall be interpreted in a manner
consistent with such definition. The Company shall not issue the Managers any
Member Interests without the consent of a Majority in Interests.

(b)Additional Capital Contributions.  

(i)No Member shall be required to make any additional Capital Contributions
(“Additional Capital Contributions”) to the Company, accept as provided in this
Section 3.3(b). The Managers may put forth a proposal for vote of the Members
for the Company to offer to all the Members the opportunity to make Additional
Capital Contributions in an amount deemed appropriate by the Managers in cash or
property at any time and for any time period that the Managers determine in
their sole and absolute discretion in order for each Member to maintain their
respective Member Interests. While the Managers have discretion to determine the
amount of Additional Capital Contributions to be made, the Managers will not
make such offer without the consent of the Majority in Interests.  

(ii)If the Managers at any time or from time to time determine to permit
Additional Capital Contributions from Members, the Managers shall be required
with the consent of the Majority in Interests, to give Notice to all Members
that the Company is permitting Additional Capital Contributions and the date on
which funds from each Member who decides to make an Additional Capital
Contribution will be due and payable. 

(iii)At any time that Additional Capital Contributions are accepted pursuant to
this Section 3.3(b), the Managers shall adjust the Capital Accounts of the
respective Members, in a time frame deemed reasonable at the sole discretion of
the Managers. 

3.4. Working Capital Contribution

. NBGV  and APOTHIO agree to contribute those assets and funds for specified
operations as set forth  on Schedule A, as budgeted by the Managers, to be used
as working capital for the first year of the Company’s existence, commencing on
the date of the Company’s formation (the “Working Capital Contribution”). The
Working Capital Contribution shall be made pursuant to an “Annual Budget”
adopted by the Managers in accordance with Section 3.7. Any contribution made by
NGBV for working capital in excess of those amounts specified on Schedule A
shall be considered a loan by NBGV to the Company subject to the provisions of
Section 4.3(g). In the event that the Company requests additional contributions,
which would be treated as loans pursuant to this Section 4.3(g), the terms of
such loans shall be approved by a Majority in Interests.

3.5. Member Percentage

. There shall be established for each Member, as of the first day of each
Accounting Period, a member percentage for such Accounting Period (the “Member
Percentage”). The Member Percentage of a Member for such Accounting Period shall
mean the percentage ownership of a Member, which percentage shall be determined
by reference to the Member Percentage as outlined in Schedule A attached. The
sum of the Member Percentages of all Members for each Accounting Period shall be
equal to one hundred percent (100%).

3.6. Title to Assets

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



. All assets and any other tangible and intangible property, owned by the
Company shall be owned by the Company as an entity and no Member shall have any
ownership interest in such assets or other property in the Member’s individual
name or right, and each Member Interest shall be personal property for all
purposes. The Company shall hold all of the assets and any other property in the
name of the Company and not in the name of any Member or any Affiliate of any
Member.  For clarification, APOTHIO and NGBV understand and agree that nothing
provided in this Agreement shall have the effect either party transferring
ownership of any intellectual property to the Company.  All rights to use the
Hemp and the Technology shall be subject to separate licenses agreements between
the Company and the respective owners of such property.  Any intellectual
property developed by the Company that relies on either the Hemp or Technology
will be owned exclusively by the Company, but may only be exploited or develop
to the extent the necessary licenses to the Technology and Hemp are maintained
by the Company.  

3.7. Annual Budgets

. The Managers shall use their good faith, commercially reasonable efforts to
agree, within sixty (60) days of the date hereof, on a budget (the “Annual
Budget”) which shall set forth the projected income, expenses, capital
expenditures and financing needs for the Company for the remaining 2019 fiscal
year. On or before December 15 of each year, the Managers shall prepare and
submit a new Annual Budget that shall set forth the projected income, expenses,
capital expenditures and financing needs for the Company for the ensuing fiscal
year.  Each Annual Budget shall be approved by a Majority in Interests.  Upon
approval of each Annual Budget, NBGV shall fund the Working Capital Contribution
in accordance with the schedule outlined in each Annual Budget, including any
amendments thereto, until the full Working Capital Contribution has been funded.
 Any failure to fund the Working Capital Contribution in strict accordance with
such schedules shall be deemed to be a material breach of this Operating
Agreement.  The Managers shall use their good faith efforts to operate the
Company within the Annual Budget, and from time to time, the Managers may update
the Annual Budget with the consent of a Majority in Interest to reflect new
projected income, expenses, capital expenditures and financing needs for the
then current year.  

ARTICLE 4
CAPITAL ACCOUNTS

4.1. Opening Capital Accounts

. The Company shall establish and maintain a Capital Account for each Member.
For each Accounting Period during the term of this Agreement, the Company shall
establish for each Member an opening Capital Account Balance (the “Opening
Capital Account Balance”) and a Closing Capital Account Balance. The initial
Opening Capital Account Balance of each Member shall be equal to such Member’s
Initial Capital Contribution. The Opening Capital Account Balance of a Member
for each Accounting Period subsequent to the Accounting Period in which such
Member was admitted to the Company shall be an amount equal to the Closing
Capital Account Balance of such Member, determined in accordance with Section
4.2, for the immediately preceding Accounting Period plus the amount of any
Additional Capital Contributions made by such Member hereto as of the beginning
of such subsequent Accounting Period. Capital Accounts are intended to be
maintained hereunder, to the extent consistent with the terms of this Agreement,
in accordance with Code Sections 704(b) and (c) and the Treasury Regulations
thereunder.

4.2. Closing Capital Account Balance

. There shall be established for each Member on the books of the Company as of
the last day of each Accounting Period, a closing Capital Account Balance for
such Accounting Period (the “Closing Capital Account Balance”).  In order to
arrive at the Closing Capital Account Balance, each Members

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



Opening Capital Account Balance shall be (a) increased by the amount of any
Additional Capital Contributions, (b) increased or decreased for allocations
pursuant to Section 5.1, and then for distributions pursuant to Section 5.2, (c)
decreased for the amount of any withdrawals pursuant to Section 9.9, in each
case in respect of such Accounting Period, (d) decreased by the Member’s pro
rata share of expenses set forth under Section 6.12(b), and (e) in the case of
NBGV, increased by any Working Capital Contributions made after the date hereof
in accordance with Section 3.7.

4.3. Other Capital Account Provisions

With respect to the Capital Account of any Member:

(a)No Member shall have any liability to restore all or any portion of any
negative Capital Account.  

(b)No Member shall be paid interest on the balance of its Capital Account at any
time. 

(c)A Member shall not be required to make any Additional Capital Contributions
to the Company, other than as provided in this Agreement, or to lend any funds
to the Company.  

(d)Except as otherwise provided in this Agreement, no Member shall have any
right to demand or receive (i) any cash, or Company assets in return of its
Capital Contribution or the balance of its Capital Account in respect of its
Member Interests until the dissolution of the Company or (ii) any distribution
from the Company in any form other than cash; provided however that to the
extent the Technology is implemented or utilized by the Company using equipment
purchased by the Company, upon a liquidation NBGV may request an in kind
distribution of the equipment, and the value of the distribution will be based
on the purchase price of the equipment less any depreciation value realized by
the Company.  

(e)If a Member Interest is transferred as permitted by this Agreement and
effected by the Managers, the transferee shall succeed to the Capital Account of
the transferor to the extent the Capital Account relates to the transferred
Member Interest in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(l).  

(f)A creditor who makes a nonrecourse loan to the Company shall not have, and
shall not acquire at any time, solely as a result of making the loan, any direct
or indirect interest in the profits, capital or property of the Company, other
than as a creditor or secured creditor, as the case may be, and the rights of
such creditor shall be determined by the terms and conditions of the
agreement(s) entered into between the Company and such creditor in connection
with the making of such advance(s).  

(g)Loans by Members to the Company shall not be considered Capital
Contributions. If any Member advances funds to the Company as a loan in excess
of his Capital Contribution, such advances shall not increase the Capital
Account balance of such Member. The amount of any such advances shall be a debt
of the Company to such Member and shall be payable or collectible only out of
Company assets in accordance with the terms and conditions upon which such
advances as a loan are made.  

4.4. Adjustments to Capital Accounts

. Notwithstanding anything contained herein to the contrary, the manner in which
Capital Accounts are maintained shall be modified, if necessary, in the opinion
of the Managers, to comply with applicable law, provided that no such change
shall materially alter the economic agreement among the Members as embodied in
this Agreement.

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



4.5. Limitations on Withdrawal of Capital

. Except as expressly provided in this Agreement or as otherwise consented to by
the Majority in Interests, no Member shall:

(a)have the right to withdraw or receive any return on such Member’s Capital
Contributions or Capital Account, or any claim to any Company capital prior to
the termination of the Company pursuant to Article 9; 

(b)have any right to demand and receive any asset in return for such Member’s
Capital Contributions; 

(c)be liable to any other Member for the return to such Member of such Member’s
Capital Contributions, or any portion thereof (except as otherwise expressly
required under the NLLC), it being expressly understood that such return shall
be made solely from Company assets; or  

(d)have any claim to distributions (whether of cash or property) or other
payments or consideration from or resulting from the liquidation of any assets
that are attributable to any Member Interests other than the Member Interests
held by such Member.  

ARTICLE 5
ALLOCATIONS AND DISTRIBUTIONS

5.1. Allocations of Net Profits and Net Losses.

(a)Allocations. Except as otherwise provided in this Article 5, as of the last
day of each Accounting Period, the Net Profits and Net Losses of the Company for
such Accounting Period shall be allocated to the Capital Accounts of each Member
in proportion to their respective Member Percentages on that day, except that
for Net Losses relating to the either of the first two Accounting Periods, to
the extent that APOTHIO is, in its good faith judgement, unable to utilize such
Net Losses (including on a carryforward or carryback basis), the APOTHIO portion
of Net Losses for the applicable Accounting Period will be allocated to NBGV
upon APOTHIO’s express written approval, in its sole discretion.  

(b)General Allocations for Income Tax and Accounting Purposes. For each
Accounting Period, items of income, deduction, gain, loss or credit shall be
allocated for income tax purposes among the Members in such manner as to reflect
equitably amounts credited or debited to each Member’s Capital Account for the
current and prior Accounting Periods. Such allocations shall be made pursuant to
the principles of Sections 704(b) and 704(c) of the Code and the Treasury
Regulations promulgated thereunder.  

(c)Special Allocations for Income Tax Purposes. Notwithstanding anything to the
contrary contained in this Article 5, special allocations of Net Profits, Net
Losses or specific items of income, gain, loss or deduction shall be required
for any Fiscal Year as follows:  

(i)Company Minimum Gain Chargeback and Member Minimum Gain Chargeback. The
Company shall allocate items of income and gain among the Members at such times
and in such amounts as necessary to satisfy the minimum gain chargeback
requirements of Treasury Regulation Sections 1.704-2(f) and 1 .704-2(i)(4).  

(ii)Allocation of Deductions Attributable to Member Nonrecourse Liabilities. Any
nonrecourse deductions attributable to a Member Nonrecourse Debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated among the Members
that bear the economic  

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



risk of loss for such Member Nonrecourse Debt in accordance with the ratios in
which such Members share such economic risk of loss and in a manner consistent
with Treasury Regulation Sections 1.704-2(i) and 1.704- 2(j).

(iii)Qualified Income Offset. No Net Losses shall be allocated to a Member if
such allocation would cause or increase a deficit in such Member’s Capital
Account after crediting to such Capital Account any amounts which such Member is
deemed obligated to restore under Treasury Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5) in respect of the Member Interests held by the Member. In
addition, the Company shall specially allocate Net Profits (or items of income
and gain) when and to the extent required to satisfy the “qualified income
offset” requirement within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(d). Accordingly, if a Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) in respect of the Member Interests held by
the Member, such Member will be allocated items of income and gain (consisting
of a pro rata portion of each item of Company income, including gross income and
gain for a Fiscal Year) in an amount and manner sufficient to eliminate a
deficit balance as quickly as possible.  

(iv)Allocations of Deductions Attributable to Nonrecourse Liabilities. Any
Company Nonrecourse Deductions (as defined in Treasury Regulation Section
1.704-2(b)(l)) shall be specially allocated to the Members in accordance with
the Members’ respective Member Percentages within the meaning of Treasury
Regulation Section 1.704-2(b)(1).  

It is the intention of the Members that the allocations hereunder shall be
deemed to have “substantial economic effect” within the meaning of Section 704
of the Code and Treasury Regulation 1.704-1. Should the provisions of this
Agreement be inconsistent with or in conflict with Section 704 of the Code or
the Treasury Regulations thereunder, then Section 704 of the Code and the
Treasury Regulations shall be deemed to override the contrary provisions hereof.
If Section 704 or the Treasury Regulations at any time require that limited
liability company operating agreements contain provisions which are not
expressly set forth herein, such provisions shall be incorporated into this
Agreement by reference and shall be deemed a part of this Agreement to the same
extent as though they had been expressly set forth herein, and the Members shall
amend the terms of this Agreement to add such provisions, and any such amendment
shall be retroactive to whatever extent required to create allocations with a
substantial economic effect. 

 

5.2. Distributions.

(a)Generally. The Managers, in their sole discretion, shall have the right, but
not the obligation, to distribute Available Cash, or other Company assets to the
Members, after setting aside the Reserves, provided that after such Reserves are
met, the Managers shall make a distribution of the Company’s Available Cash,
within 45 days following the end of each Company fiscal year. All distributions
shall be proportional to each Member’s Member Percentage. 

(b)Notwithstanding Section 5.2(a), above, the Managers shall, unless restricted
or prohibited by the NLLC and/or any agreement with any lender or other Person,
make distributions out of Available Cash to those Members to whom allocations of
Net Profits have been made by the Company in an amount that is deemed by the
Managers sufficient to pay the combined estimated federal and state income tax
liability of such Members resulting solely from inclusion of the operating
results of the Company on the personal tax returns of such Members using an
assumed combined state and federal income tax rate of forty percent (40%). The
Managers shall not be required to consider the personal circumstances of the
Members in making a determination of the estimated combined federal and state
income tax liability of the Members and shall make an assumption as to the “tax
bracket” applicable to the Members as a group as provided. The amount of any
distribution made to a Member pursuant to this  

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



Section 5.2(b) shall be deducted from the amount of any current or future
distributions that would otherwise be made to such Member pursuant to this
Article 5 or Section 10.4.

(c)Withholding. The Managers may withhold from distributions to any Member any
amount required to be withheld pursuant to the Code or any other law, rule or
regulation. Any amount so withheld shall be treated as a distribution to the
affected Member.  

5.3. Final Distribution

. The final distributions following dissolution of the Partnership shall be made
in accordance with the provisions of Section 10.4.

 

ARTICLE 6
MANAGEMENT

6.1. Managers

. Subject to the requirement to first obtain approval of the Majority in
Interests to conduct certain activities as specifically set forth herein, the
management of the Company shall be vested exclusively in the Managers, who shall
continue to serve as Managers until their resignation or removal pursuant to
Section 6.4 hereof. The initial Mangers shall be as set forth in the definition
of Managers in Article 1 hereof. In the event of the resignation, withdrawal or
removal of any Manager, his or her replacement shall be appointed pursuant to
Section 6.4 hereof.

6.2. Management Authority of the Managers.

(a)Subject to the terms and conditions of this Agreement, the management of the
Company will be vested exclusively in the Managers, who will have full control
over the business and affairs of the Company. The Managers will have the sole,
full and exclusive right, power and authority on behalf and in the name of the
Company to carry out any and all of the objectives and purposes of the Company
and to perform all acts and perform all contracts and other undertakings that,
in their sole and absolute discretion, they deem necessary or advisable or
incidental thereto.  

(b)All of the Managers’ decisions and actions relating to the business and
affairs of the Company require a majority vote of the Managers. Subject to any
other limitations set forth in this Agreement, the Managers may perform or cause
to be performed all management and operational functions relating to the
day-to-day operations of the Company. The Managers are authorized on behalf of
the Company to:  

(i)direct the formulation of policies and strategies for the Company; provided,
however, that nothing herein shall limit the Company’s ability to hold any
portion of its assets at any time in cash or other Short-Term Investments;  

(ii)enter into discussions and negotiations with any third party regarding the
acquisition or disposition of assets and other transactions; 

(iii)enter into discussions and negotiations with third parties regarding the
sale of the Company of any or all issued and outstanding Member Interests, at
any time or from time to time;  

(iv)invest in Short-Term Investments;  

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



(v)open, maintain and close bank accounts and draw checks or other orders for
the payment of monies;  

(vi)open, maintain and close accounts in the name of the Company;  

(vii)deposit, withdraw, pay, retain and distribute the Company’s assets in any
manner consistent with the provisions of this Agreement, including to purchase,
sell, invest in, trade or dispose of assets of the Company;  

(viii)pay, or otherwise cause the payment of, distributions to the Members and
expenses of the Company;  

(ix)borrow or raise monies and, from time to time, without limitation as to
amount or manner and time of repayment, issue, accept, endorse and execute
promissory notes, drafts, bills of exchange, warrants, bonds, debentures and
other negotiable instruments and evidences of indebtedness, and to secure the
payment of such or other obligations of the Company by mortgage upon, or
hypothecation or pledge of, all or any part of the property of the Company,
whether at the time owned or thereafter acquired; 

(x)engage attorneys, accountants, or such other professionals as the Managers
may deem necessary or advisable; 

(xi)engage appraisers or such other professionals to provide valuations of
assets and/or Member Interests; 

(xii)organize or participate and invest in one or more joint ventures,
partnerships (limited or general), corporations, limited liability companies or
other entities, whether or not controlled by the Company, and any other business
approved by the Managers as incidental to the principal purposes and objectives
of the Company; 

(xiii)to appoint a Partnership Representative to make any elections on behalf of
the Company under the Code or any other applicable federal, state or local tax
law as the Partnership Representative shall determine to be in the best
interests of the Company;  

(xiv)withhold and pay all taxes, licenses, or assessments of whatever kind or
nature imposed upon or against the Company, and for such purposes to make such
returns and do all other such acts or things as are necessary or advisable; 

(xv)withhold and pay to any governmental authority any amount required to
discharge any legal obligation of the Company to withhold or make payments with
respect to the federal, state or local tax liability of any Member; 

(xvi)do any and all acts on behalf of the Company and exercise all rights of the
Company with respect to its interest in any Person, participation in
arrangements with creditors, the institution and settlement or compromise of
suits and administrative proceedings and other like or similar matters; 

(xvii)commence and defend actions and proceedings at law or in equity before any
governmental, administrative or other regulatory body or commission; 

(xviii)authorize any Managers, officer, employee or other agent of the Managers
or agent or employee of the Company or Managers to act for or on behalf of the
Company in all matters incidental to the foregoing;  

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



(xix)enter into, make and perform such contracts, agreements, documents,
certifications, joint venture arrangements and instruments of any kind as it may
deem necessary or advisable for the conduct of the affairs of the Company;
provided that such arrangements do not result in a change in the respective
Member Interests or result in the addition of new Members.  

(xx)establish Reserves; 

(xxi)have and maintain one or more offices within or without the State of Nevada
and do such things as may be necessary or advisable in connection with the
maintenance of such office or offices;  

(xxii)cause the Company to raise capital by offering Member Interests, or
causing Member Interests to be offered and sold, in accordance with the
provisions hereof and to admit new Members or other classes of Members to the
Company from time to time;  

(xxiii)waive or reduce, in whole or in part, any notice period, minimum amount
requirement, or other limitation or restriction imposed on Capital
Contributions, withdrawals of capital, any fee, any special distribution to the
Managers and/or any requirement imposed on a Member by this Agreement,
regardless of whether such notice period, minimum amount, limitation,
restriction, withdrawal provision, fee, special distribution or other
requirement of this Agreement, or the waiver or reduction thereof, operates for
the benefit of the Company, the Managers or fewer than all the Members; and 

(xxiv)carry on any other activities necessary or incidental to, or in connection
with, any of the foregoing or the Company’s business.  

(xxv)Open bank accounts as necessary for business operations. 

All determinations and judgments made by the Managers in good faith and in
accordance with the terms of this Agreement shall be conclusive and binding on
all Members.  

 

6.3. Management Authority of the Members

. Only the Managers shall have the authority to bind the Company. No action of
any Member in its capacity as a Member shall bind the Company, and each Member
shall indemnify the Company for any costs or damages incurred by the Company as
the result of any unauthorized action of such Member. Notwithstanding such
limitations, the actions described in Section 6.2 (iv, ix, xxii, xxiii, xv,
xxii, and xxiii) above, shall require the approval of a Majority in Interests.  

6.4. Resignation, Withdrawal or Removal of a Manager.

(a)A Manager may resign or withdraw at any time by giving thirty (30) days’
prior written notice to the Company. The resignation of a Manager shall take
effect upon the expiration of thirty days from the date of receipt of such
notice by all Members or at any later time specified in such notice. Unless
otherwise specified in such notice, the acceptance of the resignation shall not
be necessary to make it effective. A Manager’s resignation or withdrawal shall
not dissolve or terminate the Company but rather a successor Manager shall be
appointed to serve as, and to perform, the duties of the Manager hereunder
effective upon such resignation or withdrawal. Any successor Manager(s) shall
have the same rights, duties and obligations as the Managers has with respect to
the Company. The successor Manager shall be appointed in the manner set forth in
Section 6.4(d).  

(b)At a meeting of Members called expressly for that purpose, a Manager may be
removed for Cause (as hereinafter defined) at any time by the vote or
affirmative written consent of a  

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



Majority in Interests. The removal of a Manager shall not affect its rights or
any of its officers' rights as a Member, if applicable, and shall not constitute
its withdrawal or expulsion as a Member, if applicable. For purposes hereof, the
Members shall have “Cause” to remove a Manager upon (i) a court of competent
jurisdiction determining by final judgment that a Manager has committed an act
or failure to act amounting to fraud, gross negligence, a violation of
securities laws of any kind or a felony involving moral turpitude, (ii) the
Manager being convicted of, or pleading guilty or no contest to, a Disqualifying
Felony, or (iii) a Majority in Interests of the Members have determined, upon
the written advice of independent counsel, that the Manager has engaged in gross
negligence, recklessness, willful misconduct or bad faith to the detriment of
the Company. Subsection (iii) shall include any conduct that is likely to result
in either civil, criminal penalties, or such other conduct that would reasonably
be expected to injure the reputation, business or business relationships of the
Company or any affiliate thereof, but not if such conduct is a direct result of
the Company’s business. For the avoidance of doubt, Subsection (iii) excludes
activities that are authorized or are otherwise consented to by the Managers, in
accordance with the terms and provisions of this Agreement.

(c)The bankruptcy or insolvency of a Manager shall not dissolve or terminate the
Company but rather a successor Manager or Managers shall be appointed to serve
as and to perform the duties of the Manager(s) hereunder effective upon such
applicable event. Any successor Managers(s) shall have the same rights, duties
and obligations as the Manager has with respect to the Company.   

(d)In the event of the resignation, withdrawal or removal of the NBGV Designee,
NBGV shall have the sole right to appoint a replacement Manager. In the event of
the resignation, withdrawal or removal of the APOTHIO Designee, APOTHIO shall
have the sole right to appoint a replacement Manager.  

6.5. Duties of Managers

. Each Manager shall perform its duties as Manager in good faith and in a manner
consistent with its fiduciary duty. In performing such duties, the Manager shall
be entitled to rely on information, opinions, reports, or statements (including,
without limitation, financial statements and other financial data) in each case
prepared by:

(a)one or more agents or employees of the Company;  

(b)counsel, public accountants, or other Persons as to matters that the Manager
believes to be within such Person’s professional or expert competence; or  

(c)any other Manager, 

so long as, in so relying, such Manager shall be acting in good faith and with
the degree of care specified above. However, a Manager shall not be considered
to be acting in good faith in so relying if such Manager has knowledge of the
matter in question that would cause such reliance to be unwarranted.

 

6.6. Interested Manager(s)

. No contract or other transaction between the Company and a Manager, or between
the Company and any other Person in which a Manager is a Manager, officer, or
director, or has a substantial financial interest, shall be either void or
voidable if such contract or transaction is approved by or consented to by the
other Manager, or was fair and reasonable to the Company.

--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------



6.7. Limitation on Liability.

(a)General. None of the Managers, any Affiliates of the Managers, any officer,
director, stockholder, member, partner, employee, agent or assign of the
Managers or any of their respective Affiliates, officers, directors,
stockholders, members, partners, employees, agents or assigns or any Person who
was, at the time of the act or omission in question, such a Person
(collectively, the “Related Persons”), shall be liable, responsible or
accountable, whether directly or indirectly, in contract, tort or otherwise, to
the Company, any other Person in which the Company has a direct or indirect
interest or any Member (or any Affiliate thereof) for any Damages asserted
against, suffered or incurred by the Company, any other Person in which the
Company has a direct or indirect interest or any Member (or any of their
respective Affiliates) arising out of, relating to or in connection with any act
or failure to act pursuant to this Agreement or otherwise with respect to: 

(i)the nature and purpose of the business, the management or conduct of the
business and affairs of the Company, any other Person in which the Company has a
direct or indirect interest or any of their respective Affiliates (including,
without limitation, actions taken or not taken by any Related Person as a
director of any Person in which the Company has a direct or indirect interest or
any Affiliates of such Person); 

(ii)the offer and sale of Member Interests in the Company; and 

(iii)the management or conduct of the business and affairs of any Related Person
insofar as such business or affairs relate to the Company, any other Person in
which the Company has a direct or indirect interest or to any Member in its
capacity as such. 

(b)Conflicts of Interest. For purposes of this Agreement, no action or failure
to act on the part of any Related Person in connection with the management or
conduct of the business and affairs of such Related Person or any other Related
Person and no other activities of such Related Person which involve a conflict
of interest with the Company or any other Person in which the Company has a
direct or indirect interest shall constitute, per se, bad faith, gross
negligence, intentional misconduct, a material breach of this Agreement or a
knowing violation of law. 

(c)Employees and Agents. Notwithstanding the foregoing provisions of this
Section 6.7, no Related Person shall be liable to the Company, any other Person
in which the Company has a direct or indirect interest, or to any Member (or any
Affiliate thereof) for any action taken or omitted to be taken by any other
Related Person. 

(d)Reliance on Third Parties. Any Related Person may (in its own name or in the
name of the Company) consult with counsel, accountants, appraisers and other
professional advisors in respect of the affairs of the Company and any other
Person in which the Company has a direct or indirect interest and each Related
Person shall be deemed not to have acted in bad faith or with gross negligence
or to have materially breached this Agreement or engaged in intentional
misconduct with respect to any action or failure to act and shall be fully
protected and justified in so acting or failing to act, if such action or
failure to act is in accordance with the advice or opinion of such counsel,
accountants, appraisers or other professional advisors, except for actions or
failures to act by such Related Person which constitute a knowing violation of
law, provided that such advisors were selected with reasonable care. 

6.8. Indemnification by Company.

(a)The Company shall, to the maximum extent permitted by applicable law,
indemnify and hold harmless all Related Persons and the Company and each Member
shall release each Related Person, to the fullest extent permitted by applicable
law, from and against any and all Damages, including, without limitation,
Damages incurred in investigating, preparing or defending any action  

--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------



(including any action to enforce this Section 6.8), claim, suit, inquiry,
proceeding, investigation or appeal taken from any of the foregoing by or before
any court or other Governmental Authority, whether pending or threatened,
whether or not a Related Person is or may be a party thereto, which, in the good
faith judgment of the Managers, arise out of, relate to or are in connection
with this Agreement or the nature of the purpose of the business, the management
or conduct of the business or affairs of the Managers, the Company, any other
Person in which the Company has a direct or indirect interest or any of their
respective Affiliates (including, without limitation, actions taken or not taken
by any Related Person as a director of any Person in which the Company has a
direct or indirect interest or any Affiliates of such Person or activities of
any Related Person which relate to the offering and selling of Member
Interests), except for any such Damages that are finally found by a court of
competent jurisdiction to have resulted primarily from the bad faith, gross
negligence or intentional misconduct of, or material breach of this Agreement or
knowing violation of a law, other than related to Cannabis, by the Person
seeking indemnification. If any Related Person is entitled to indemnification
from any source other than the Company, including, without limitation or any
insurance policy by which such Person is covered, then the Managers shall use
their reasonable best efforts to cause such Related Person to seek
indemnification from such other source simultaneously while seeking
indemnification from the Company, and the amount recovered by such Related
Person from such other source shall reduce the amount of the Company's
indemnification hereunder. Such attorneys’ fees and expenses shall, in the sole
discretion of the Managers, be paid by the Company as they are incurred upon
receipt, in each case, of a written undertaking by or on behalf of the Related
Person on whose behalf such expenses are incurred to repay such amounts if it is
finally adjudicated by a court of competent jurisdiction that indemnification is
not permitted by law or this Agreement.

(b)The termination of any proceeding by settlement shall be deemed not to create
a presumption that the Related Person involved in such settlement acted in a
manner which constituted bad faith, gross negligence, intentional misconduct,
material breach of this Agreement or a knowing violation of law. The
indemnification provisions of this Section 6.8 may be asserted and enforced by,
and shall be for the benefit of, each Related Person, and each Related Person is
hereby specifically empowered to assert and enforce such right, provided that
any Related Person who fails to take such actions as the Managers may reasonably
request in defending any claim or who enters into a settlement of any proceeding
without the prior approval of the Managers (which shall not be unreasonably
withheld) shall not be entitled to indemnification provided in this section. The
right of any Related Person to the indemnification provided herein shall be
cumulative of, and in addition to, any and all rights to which such Related
Person may otherwise be entitled by contract or as a matter of law or equity and
shall extend to his or its heirs, successors, assigns and legal
representatives. 

6.9. Contribution

.  If for any reason the indemnity provided for in Section 6.8 and to which a
Related Person is otherwise entitled is unavailable to such Related Person
(other than for reason of such Related Person acted in a manner which
constituted bad faith, gross negligence, intentional misconduct, material breach
of this Agreement or a knowing violation of law) in respect of any Damages, then
the Company, in lieu of indemnifying such Related Person, shall contribute to
the amount paid or payable by such Related Person as a result of such Damages in
the proportion the total capital of the Company (exclusive of the balance in the
Related Person’s Capital Account (which, for purposes of this Section 6.9, in
the case of a Related Person which is not a Member, shall mean the Managers’
Capital Account, if any, if the Related Person is an Affiliate thereof)) bears
to the total capital of the Company (including the balance in the Related
Person’s Capital Account), which contribution shall be treated as an expense of
the Company.

6.10. Assets of the Company; Insurance

--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------



. The Managers have the right in their sole discretion to satisfy any right of
indemnity or contribution granted under Section 6.8 or Section 6.9 or to which
it may be otherwise be entitled out of the assets of the Company. The Managers
may obtain appropriate insurance on behalf of the Company to secure the
Company’s obligations hereunder.

6.11. Not Liable for Return of Capital

. Neither the Managers nor any other Related Person shall be personally liable
for the return of the Capital Contributions of any Member or any portion thereof
or interest thereon, and such return shall be made solely from available Company
assets, if any.

6.12. Transactions with Affiliates; Acknowledgment; Reimbursement of Expenses

(a)The Managers shall have the authority to engage any other Member or any
Affiliate to provide services to the Company, provided that the costs of such
services are on terms no less favorable to the Company than the Company could
obtain from an unrelated third party providing similar services and that such
services are obtained in accordance with applicable law.  

(b)The Company shall pay, or reimburse the Managers for, all expenses incurred
by the Company in the ordinary and usual course of business. The Company shall
also pay, or reimburse the Managers for, all costs and expenses incurred in the
organization of the Company and the sale of the Member Interests including,
without limitation, legal and accounting fees, expenses of printing and mailing,
costs of regulatory compliance with securities laws and all other related
miscellaneous costs and expenses. Costs incurred by the Company in accordance
with this Agreement shall be allocated by the Managers among the Members on a
pro rata basis in accordance with their respective Member Percentages.  

6.13. Activities of Managers; Other Ventures.

(a)The Managers and their respective Affiliates (including any members,
partners, officers, directors and shareholders of such Persons), employees or
other agents shall devote so much of their time to the affairs of the Company as
in the judgment of the Managers the conduct of the Company’s business shall
reasonable require. The Managers shall not be obligated to do or perform any act
or thing in connection with the business of the Company not expressly set forth
herein or in any agreements ancillary hereto. Nothing contained herein shall be
deemed to preclude the Managers or, as the case may be, any of their respective
Affiliates, employees or other agents from engaging directly or indirectly in
any other business. No Member shall, by reason of being a Member, have any right
to participate in any manner in the profits or income earned or derived by or
accruing to the Managers or their respective members or any of their, as the
case may be, officers, directors, shareholders, members, partners, Affiliates,
employees or other agents from the conduct of any business other than the
business of the Company.  

(b)Neither the Managers nor any of their respective Affiliates shall be
obligated to present any particular investment opportunity to the Company. The
Members hereby expressly waive any claim of conflict of interest or similar
claim arising out of or related to any transactions entered into by the Managers
and/or their respective Affiliates.  

(c)Notwithstanding Sections 6.13 (a) and (b) above, NBGV and APOTHIO mutually
agree that APOTHIO’s investment into the Company is predicated on the collective
efforts of both parties, and that in order to fully capitalize on the potential
of the Company it would be in the best interest for each party to work a close
to an exclusive basis as possible with respect to using the Technology for
processing Hemp.  In that regard, NBGV agrees that so long as APOTHIO is able to
 

--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------



perform its obligations under this Agreement that NBGV will not provide access
to the Technology to any other party in Kern County, California.    

ARTICLE 7
MEETINGS OF MEMBERS; CERTAIN RIGHTS AND OBLIGATIONS OF MEMBERS

7.1. General

. There is no requirement hereunder that any annual or other periodic meeting of
the Members be held. Rather, the Managers may call a meeting of the Members at
any time or from time to time, and such a meeting or meetings shall be called by
the Managers if Members holding a Majority in Interests request the Managers to
do so in writing. Unless otherwise determined by the Managers, all meetings of
the Members shall be held at the principal office of the Company. Any one or
more Members may participate at a meeting of the Members by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other. Such participation shall
constitute presence in person at the meeting. Any Member may participate at any
meeting by proxy.

7.2. Rights of Members

. The Members shall take no part in the management or control of the Company’s
business and shall have no right or authority to act for the Company or to vote
on matters other than as may be required by the NLLC or the matters set forth
herein, including below:  

(a)the affirmative vote or Consent of a Majority in Interests shall be required
prior to taking or authorizing the following actions:  

(i)the material modification of the business purpose of the Company as set forth
in Section 2.2(a) hereof; 

(ii)the Sale of the Company or substantially all of its assets; 

(iii)the issuance of additional Member Interests or the addition of new Members;
 

(iv)the amendment or modification of the Certificate of Formation of the
Company;  

(v)make any loan or advance to any Person;  

(vi)commence an initial public offering or make a public offering and sale of
the Member Interests of any other securities;  

(vii)approve any Annual Budget; 

(viii)dissolve, wind-up or liquidate the Company or initiate a bankruptcy
proceeding involving the Company, except in accordance with Section 10.3(d); and
 

(ix)the actions described in Sections 6.2 (iv, ix, xxii, xxiii, xv, xxii, and
xxiii). 

(b) the affirmative vote or Consent of a Majority in Interests of Members shall
be required to remove a Manager pursuant to Section 6.4(b). 

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------



(c)Each Member shall have the right of first refusal to purchase the other
Member’s Member Interest before it can be sold to a third party, as described in
Section 9.2.   

7.3. Quorum

. A Majority in Interests shall constitute a quorum at all meetings of the
Members. When a quorum is present to organize a meeting, it will not be
considered to be broken by the subsequent departure of any Member(s). The
Members present at a meeting at which a quorum is not present may adjourn the
meeting despite the absence of a quorum.  

7.4. Notice of Meeting

. Notice of all meetings shall be given to the Members entitled to attend such
meeting not less than five (5), nor more than sixty (60), business days before
the date of the meeting. Each such Notice shall state the place, date and hour
of the meeting and the purpose or purposes for which the meeting was called. Any
affidavit of the Managers that the Notice required by this Section has been
given shall, in the absence of fraud, be prima facie evidence of the facts
therein stated. When a meeting is adjourned to another time or place, it shall
not be necessary to give any Notice of the adjourned meeting if the time and
place to which the meeting is adjourned is announced at the meeting at which the
adjournment is taken. At the adjourned meeting, any business may be transacted
that might have been transacted at the original date of the meeting. Notice of a
meeting need not be given to any Member who submits a signed waiver of Notice,
in person or by proxy, whether before or after the meeting. The attendance of
any Member at a meeting, in person or by proxy, without protesting prior to the
conclusion of the meeting the lack of Notice of such meeting, shall constitute
waiver of Notice by such Member.

7.5. Action by Members Without a Meeting

. Any action that is required or permitted to be taken by vote of the Members
may be taken without a meeting, without prior Notice and without a vote, if a
Consent or Consents setting forth the action so taken shall be signed by Members
holding Member Interests constituting not less than the minimum percentage of
Member Interests that would be necessary to authorize such action at a meeting
at which all of the Members were present and voted. Each such Consent shall bear
the date of signature of each Member who signs the Consent, and no Consent shall
be effective to take the action referred to therein unless, within sixty (60)
days of the earliest dated Consent, Consents signed by a sufficient number of
Members to take the action are duly given. Prompt Notice of the taking of any
action without a meeting by less than unanimous Consent shall be given to all of
the Members.

7.6. Duties and Obligations of Members.

(a)Each Member shall provide or cause to be provided to the Managers, promptly
upon request by the Managers, information with respect to such Member and its
Affiliates as the Managers deems necessary or appropriate to complete any tax
returns or any reports, schedules, notices, proxy statements and other
statements required to be filed by the Company under the Code or the Exchange
Act, the Securities Act or the Rules and Regulations, or for any other purpose.
Without limiting the generality of the foregoing, each Member shall provide
Internal Revenue Service Form W-8, W-9, 1001 or 4224, as applicable, or any
other form as may be reasonably requested by the Managers, promptly following
such request.  

(b)Each Member agrees to execute, acknowledge, swear to, deliver, file, record
and publish such further certificates, instruments and documents, and do all
such other acts and things as may be required by law, or as may, in the opinion
of the Managers, be necessary or desirable to carry out the intents and purposes
of this Agreement. 

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------



(c)Each Member shall cooperate in good faith, and shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents
as may be reasonably requested by , for the furtherance of carrying  the purpose
set forth in Section 2.2  as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby. 

ARTICLE 8
BOOKS AND RECORDS; BANK ACCOUNTS; FISCAL YEAR

8.1. Bank Accounts

.  The funds of the Company shall be deposited in such bank or brokerage account
or accounts as the Managers may determine are required for the purpose, and the
Managers shall arrange for the appropriate conduct of such accounts (including,
without limitation, the designation of one or more signatories therefor).

8.2. Records

. The books and records of the Company shall be kept at the Company’s principal
place of business and/or at such other place as the Managers(s) shall designate.
The books of the Company shall be kept in accordance with the method of
accounting determined by the Managers.

8.3. Reporting.

(a)The Company shall, as soon as practicable after the end of each fiscal year,
provide the Members with annual financial statements and an annual report,
delivered to their respective addresses set forth in the records of the Company,
which report shall set forth, as of the end of such fiscal year, the following
(and any other information which the Managers(s) may deem appropriate): (i)
information in sufficient detail in order to enable the Members to prepare their
respective Federal, state and other tax returns; and (ii) any other information
which the Managers shall deem necessary or appropriate. The Company shall
provide the Members with such interim reports as the Managers shall deem
necessary or appropriate.  

(b)The Managers shall keep or cause to be kept at the principal place of
business of the Company complete and accurate books and records of the Company.
 

8.4. Fiscal Year

. The fiscal year (the “Fiscal Year”) of the Company shall be the calendar year.

8.5. Partnership Representative Appointment; Resignation.

(a)The Members hereby appoint Dr. John Mackay as the “partnership
representative” as provided in Code Section 6223(a) (the “Partnership
Representative”). The Members hereby appoint Dr. John Mackay as the sole person
authorized to act on behalf of the Partnership Representative (the “Designated
Individual”). The Partnership Representative or Designated Individual can be
removed at any time by a vote of the Managers. The Partnership Representative
shall resign if he is no longer an officer of NBGV, and the Designated
Individual shall resign if it is no longer an employee or officer of NBGV. In
the event of the resignation or removal of the Partnership Representative or
Designated Individual, the Managers shall select a replacement Partnership
Representative or Designated Individual, as applicable. If the resignation or
removal of the Partnership Representative or Designated Individual occurs prior
to the effectiveness of the resignation or removal under applicable Treasury  

--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------



Regulations or other administrative guidance, the Partnership Representative or
Designated Individual that has resigned or been removed shall not take any
actions in its capacity as Partnership Representative or Designated Individual
except as directed by the successor Partnership Representative.

(b)The Partnership Representative or Designated Individual shall (i) not bind
the Members to any tax settlement without the approval of a Majority in
Interests; (ii) notify the Members, within 30 calendar days after it receives
notice from the IRS, of any administrative proceeding with respect to an
examination of, or proposed adjustment to, any Company tax items; (iii) provide
the Members with notice of its intention to extend the statute of limitations or
file a tax claim in any court at least 10 calendar days before taking such
action; (iv) shall not extend the statute of limitations or file a tax claim
without the approval of the Members; (v) notify the Members prior to submitting
a request for administrative adjustment on behalf of the Company; and (vi) not
submit a request for administrative adjustment on behalf of the Company without
the approval of the Members. 

(c)Nothing contained in this Section shall affect the authority of the Managers
provided for in this Agreement as to tax matters, and any action by the
Partnership Representative or Designated Individual shall be consistent with the
direction of the Managers pursuant to its authority provided for in this
Agreement 

8.6. Tax Examinations and Audits

. Subject to the approval of Managers, the Partnership Representative is
authorized and required to retain a third party firm to represent the Company
(at the Company's expense) in connection with all examinations of the Company's
affairs by Taxing Authorities, including resulting administrative and judicial
proceedings, and to expend Company funds for professional services and costs
associated therewith. Subject to the approval of the Managers, the Partnership
Representative shall have authority to act on behalf of the Company in any such
examinations and any resulting administrative or judicial proceedings, and shall
have discretion to determine whether the Company (either on its own behalf or on
behalf of the Members) will contest or continue to contest any tax deficiencies
assessed or proposed to be assessed by any Taxing Authority.

8.7. Elections

.  The Partnership Representative shall promptly notify the Members of the
receipt of a notice of final partnership adjustment and shall take such actions
as directed by the Managers  in writing, including whether to (i) file a
petition for readjustment in the U.S. Tax Court, federal district court, or the
Court of Federal Claims, (ii) cause the Company to pay the imputed underpayment
under Code Section 6225, or (iii) make the election under Code Section 6226. If
the Managers direct the Partnership Representative to cause the Company to pay
the imputed underpayment under Code Section 6225 (i) the Managers shall take
such actions as requested by the Partnership Representative, including filing
amended tax returns and paying any tax due under Code Section 6225(c)(2)(A) or
paying any tax due and providing applicable information to the Internal Revenue
Service under Code Section 6225(c)(2)(B) and (ii) the Company shall use
commercially reasonable efforts to make any modifications available under Code
Section 6225(c)(3), (4), and (5). The Partnership Representative shall equitably
apportion any imputed underpayment among the Members (including former Members)
based on their interests in the Company for the year giving rise to the imputed
underpayment. In determining each Member's share of an imputed underpayment, the
Partnership Representative shall take into account (by reducing the amount of an
underpayment apportioned to a Member) any modifications to the imputed
underpayment attributable to a Member under Code Section 6225(c)(2), (3), (4),
or (5). The Partnership Representative shall seek payment from the Members (and
former Members) for the amount of the imputed underpayment attributable to that
Member or former Member, and each such Member agrees to pay such amount to the
Company. Any such payment made by a Member shall not be treated as a capital
contribution. Any amount not paid by a

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



Member or former Member within 60 days of a request by the Partnership
Representative shall accrue interest at 18% per annum. Any imputed underpayment
amount paid by the Company on behalf of a Member and not reimbursed by that
Member shall be treated as a distribution to such Member.

8.8. Tax Returns and Tax Deficiencies

. Each Member agrees that such Member shall not treat any Company item
inconsistently on such Member's federal, state, foreign, or other income tax
return with the treatment of the item on the Company's return. Any deficiency
for taxes imposed on any Member or former Member (including penalties, additions
to tax or interest imposed with respect to such taxes, and any taxes imposed
pursuant to Code Section 6226, as amended by the Bipartisan Budget Act of 2015)
shall be paid by such Member and if required to be paid (and actually paid) by
the Company, will be recoverable from such Member.

8.9. Income Tax Elections

. Except as otherwise provided herein, the Partnership Representative shall have
sole discretion to make any determination regarding income tax elections it
deems advisable on behalf of the Company; provided that the Partnership
Representative shall make an election under Code Section 754, if requested in
writing by the Managers.

8.10. Tax Returns

. The Partnership Representative shall cause to be prepared and timely filed all
tax returns required to be filed by or for the Company.

8.11. Survival

. The obligations of each Member or former Member under this Article 8 shall
survive the transfer or redemption by such Member of its Member Interest, the
termination of this Agreement, or the dissolution of the Company.

ARTICLE 9
RESTRICTIONS ON TRANSFER OF MEMBER INTERESTS;
ADMISSION OF ADDITIONAL MEMBERS; WITHDRAWAL; REDEMPTION

9.1. Restrictions on the Transfer of Member Interests

. Subject to the exceptions below, no Member may Transfer any Member Interest,
or any portion thereof, to any other Person without the prior Consent of the
Majority in Interests, which Consent may be granted or withheld for any or no
reason; provided, however, that any Member may Transfer all or a portion of its
Member Interests (i) to another Member, (ii) in the case of a Member who is a
natural person, to such Member’s spouse, children or grandchildren
(collectively, “Family Members” and, individually each a “Family Member”) or any
trust, limited partnership or limited liability company primarily for the
benefit of a Family Member or Family Members; or (iii) in the case of a Member
who is not a natural person, to any partner, parent, subsidiary or Affiliate of
such Member; provided, however, that any such transferee shall agree in writing
to be bound by, and the Member Interests so transferred shall remain subject to,
the terms and conditions of this Agreement; provided, further, that any proposed
transfer under this Section 9.1 must meet the following conditions, which
conditions are intended, among other things, to ensure compliance with the
provisions of applicable laws:

(a)the transferor undertakes to pay all expenses incurred by the Company in
connection with the Transfer, including, but not limited to such transfer fee as
shall be determined by the Managers;  

--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------



(b)the Company shall receive from the Person to whom such transfer is made (i)
such documents, instruments and certificates as may be requested by the
Managers, pursuant to which the transferee shall become bound by this Agreement,
(ii) a certificate to the effect that the representations and information
required to be furnished pursuant to this Agreement are (except as otherwise
disclosed in writing to the Managers) true and correct with respect to such
Person and (iii) such other documents, opinions, instruments and certificates as
the Managers shall request: and  

(c)the transfer (i) will not violate any provisions of the Securities Act, or
applicable state securities laws; (ii) for Federal income tax purposes, will not
cause the termination or dissolution of the Company and will not cause the
Company to be classified as other than a partnership; and (iii) will not violate
the laws of any state or the rules and regulations of any governmental authority
applicable to such Transfers.  

(d)The non-transferring Member waives his, her, or its right of first refusal to
purchase the transferring Member’s Member Interest, except where the
transferring Member transfers the Member Interest to a Family Member or, in the
case of a Member who is not a natural person, any partner, parent, subsidiary or
Affiliate of such Member. 

9.2. Right of First Refusal.

(a)In addition and subject to the restrictions contained in the other provisions
of this Article 9, and with respect to any Member, in the event that any Member
(in its capacity as such, a “Transferring Member”) desires to Transfer all or a
portion of its Member Interest (“Offered Interest”) other than pursuant to
Transfers permitted by Section 9.1, and the Transferring Member has received a
bona-fide arm's length written offer to purchase such Offered Interest, then the
Transferring Member shall deliver written notice (a “Sale Notice”) to the other
Member. The Sale Notice shall describe in reasonable detail the proposed offer
including the Member Interests to be Transferred, the consideration to be paid,
and the name and address of the proposed purchaser of the Offered Interest
(“Proposed Transferee”). 

(b)The non-transferring Member shall have the right but not an obligation (such
right, a “ROFR Right”) to purchase all or a part of the Offered Interest at the
same price set forth in the Sale Notice from the Transferring Member and, if the
price set forth in the Sale Notice references consideration other than cash,
then the non-transferring Member may elect to pay the fair market value of such
consideration in cash if it exercises the ROFR Right.  To the extent the
non-transferring Member desires to exercise the ROFR Right, it shall, within
fifteen (15) Business Days of the receipt of the Sale Notice, deliver a notice
to the Transferring Member setting forth the amount of Offered Interest it
proposes to purchase on the terms and conditions set forth in the Sale Notice
(such notice, the “Election Notice”). 

(c)In the event that the non-transferring Member delivers an Election Notice,
then it shall negotiate in good faith and use commercially reasonable efforts to
(i) enter into customary definitive documentation for the sale of the Offered
Interest (that contains customary representations and warranties, covenants and
indemnities) on the terms and conditions set forth in the Election Notice and
(ii) consummate the sale of the Offered Interest as soon as practicable and, in
any event, no more than 45 days after having received notice of the acceptance
of the offer, which may be extended to the extent necessary to secure required
governmental approvals. 

(d)If the non-transferring Member does not deliver an Election Notice, then, for
a period of 90 days from the date the Election Notice was due, the Transferring
Member may Transfer the Offered Interest to the Proposed Transferee set forth in
the Sale Notice on terms the same as or no more favorable to the Proposed
Transferee than those set forth in the Sale Notice. For the avoidance of doubt,
 

--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------



in the event that a Transferring Member does not affect the Transfer of the
Offered Interest within such 90 day period, then any Transfer shall again be
subject to the provisions of this Section 9.2.

9.3. Admission of Transferee as Member

. Subject to Section 9.6, any transferee of all, but not less than all, of the
Member Interests pursuant to the terms of this Article 9 shall be admitted to
the Company as a substitute Member. In such event, such substitute Member shall,
to the extent of such transfer, succeed to the Capital Account, rights and
obligations hereunder of the Member making such transfer.

9.4. Effective Date of Transfer

. The Managers may, in their sole discretion, permit a Transfer otherwise
approved by a Majority in Interests, or otherwise allowed pursuant to this
Operating Agreement to become effective as of the first day of the Accounting
Period following such Transfer.

9.5. No Dissolution

. Admission of a substitute Member shall not be a cause for dissolution of the
Company.

9.6. Attempted Transfer in Violation of Agreement

. Any purported transfer of any Member Interest, in whole or in part, not made
in accordance with this Article 9 shall be null and void ab initio and the
Managers and all Members are authorized to continue to treat the purported
transferor as a Member for all purposes of this Agreement.

9.7. Withdrawals of Capital

. No Member shall have the right or authority to withdraw all or any portion of
his or its Capital Account without the express prior written Consent of the
Managers, which Consent may be withheld or delayed by the Managers in their sole
discretion and the approval of a Majority in Interests.

9.8. Mandatory Redemption.

(a)A Member’s Interest may be redeemed for “Cause” as defined below. Such
Redemption shall be effective (the “Effective Date”) five (5) Business Days
after notice in writing thereof is given to such Member or Members (a
“Redemption Notice”), unless such Redemption Notice is rescinded by the Managers
not appointed by the Redeemed Member within such five (5) Business Day period.  

Within the context of Section 9.8, “Cause” means:  (i) the willful
misappropriation of the funds or property of the Company by a Member; (ii) the
indictment, arrest or conviction in a court of law for, or the entering of a
plea of guilty or no contest to a Disqualifying Felony by any Member; (iii) the
material breach of this Operating Agreement or any other agreement with the
Company by any Member, which breach is not cured (if capable of being cured)
within thirty (30) days of receiving written notice thereof, or (iv) a Member’s
ownership of its Member Interest or any portion or aspect thereof is prohibited
by Law. 

 

(b)Each Member that is given a Redemption Notice (a “Redeemed Member”) shall be
entitled to receive in respect of such Redeemed Member Interests an amount equal
to the Redemption Value (as defined below) determined as of the Effective Date.
A Redeemed Member shall not have any right to receive any profits attributable
to such Redeemed Member Interests or any Company assets after the Effective
Date. 

--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------



(c)The redemption value (the “Redemption Value”) of Redeemed Member Interests
shall be calculated based upon the balance of the Redeemed Member’s Capital
Account as of the Effective Date adjusted as if (i) all the assets of the
Company had been sold for their fair market value, (ii) all Company liabilities
of the Company had been paid, and (iii) all allocations required by Article 5 in
respect of the Member Interests had been made, all on the Effective Date.  

(d)Payment of the Redemption Value to Redeemed Members (“Redemption Payments”)
shall be made in cash or in kind or in a combination thereof, at the sole option
of the Managers not appointed by the Redeemed Member at the time of payment,
and, to the extent paid in kind, the assets so distributed shall be valued at
their fair market value as of the Effective Date. The Redemption Payment shall
be paid not later than three months after the Effective Date, except in
extraordinary circumstances.  

(e)If the Managers not appointed by the Redeeming Member are redeeming all
Member Interests from a Redeemed Member, then effective immediately upon the
payment of the Redemption Payment to such Redeemed Member, such Member shall
cease to be a Member of the Company,  

(f)Notwithstanding anything to the contrary set forth herein, in the event of a
redemption of NBGV due to a breach by NBGV of Section 3.7, and for the avoidance
of doubt, calculation of the Redemption Value shall exclude the value of the
Intellectual Property. 

(g)Suspension. The Managers not appointed by the Redeeming Member may suspend or
postpone the distribution of any Redemption Payments from Capital Accounts: 

(i)during the existence of any state of affairs which, in the opinion of such
Managers, makes the disposition of the Company’s investments impractical or
prejudicial to the Members, or where such state of affairs, in the opinion of
such Managers, makes the determination of the price or value of the Company’s
investments impractical or prejudicial to the Members; 

(ii)where any Redemptions or distributions, in the opinion of such Managers,
would result in the violation of any applicable law or regulation; or 

(iii)for such other reasons or for such other periods as such Managers may in
good faith determine. 

(h)The Managers will promptly notify each Member who has received a Redemption
Notice and to whom payment in full of the amount being redeemed has not yet been
remitted of any such suspension. The Managers not appointed by the Redeeming
Member, in their sole discretion, may complete any Redemptions as of a date
after the cause of any such suspension has ceased to exist to be specified by
such Managers, in their sole discretion.  

9.9. Withdrawal as a Member of the Company.

(a)No Member shall have the right to withdraw as a Member of the Company without
the express prior written Consent of the Managers, which Consent may be withheld
or delayed by the Managers in its sole discretion and the approval of a Majority
in Interests.  

(b)Any Member permitted to withdraw as a Member (a “Withdrawing Member”) shall
be entitled to receive from the Company in respect of such Member Interests an
amount equal to the Redemption Value of such Member Interests as of the
Withdrawal Date (for purposes hereof, the term “Withdrawal Date” shall mean a
date following the effective date of withdrawal as reasonably determined by the
Managers, but in no event later than December 31 of the Fiscal Year during which
the  

--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------



effective date of the withdrawal occurs). For purposes of this Section 9.9, the
amount of the Redemption Value payable to a Withdrawing Member is hereinafter
referred to as the “Withdrawal Payment.” The Withdrawing Member shall not have
any right to receive any profits attributable to the use of such Member
Interests or any Company assets after the Withdrawal Date. The Withdrawal
Payment shall be payable in cash or in kind or in a combination thereof, at the
sole option of the Managers at the time of payment, and, to the extent paid in
kind, the assets so distributed shall be valued at their fair market value as of
the Withdrawal Date. The Withdrawal Payment shall be paid not later than three
months after the Withdrawal Date, except in extraordinary circumstances as
determined in good faith by the Managers.

(c)The Managers may deduct from any Withdrawal Payments a withdrawal fee equal
to up to four percent (4%) of the Withdrawal Payment, in addition to any other
charges incurred by the Company; provided, however, the Managers may waive such
withdrawal fee in part or in whole in its sole discretion. The amount of any
other charges retained by the Company in connection with any withdrawal, net of
any actual costs and expenses of processing the withdrawal, shall be allocated
among and credited to the Capital Accounts of the remaining Members in
accordance with their respective Member Percentages at such time. 

(d)Suspension. The Managers may suspend or postpone the distribution of any
Withdrawal Payments from Capital Accounts: 

(i)during the existence of any state of affairs which, in the opinion of the
Managers, makes the disposition of the Company’s investments impractical or
prejudicial to the Members, or where such state of affairs, in the opinion of
the Managers, makes the determination of the price or value of the Company’s
investments impractical or prejudicial to the Members; 

(ii)where any withdrawals or distributions, in the opinion of the Managers,
would result in the violation of any applicable law or regulation; or 

(iii)for such other reasons or for such other periods as the Managers may in
good faith determine. 

(e)The Managers will promptly notify each Member who has submitted a withdrawal
request and to whom payment in full of the amount being withdrawn has not yet
been remitted of any suspension of withdrawal or distribution rights. The
Managers, in its sole discretion, may allow any such Members to rescind their
withdrawal request to the extent of any portion thereof for which a Withdrawn
Payment has not yet been distributed. The Managers, in its sole discretion, may
complete any withdrawals or distributions as of a date after the cause of any
such suspension has ceased to exist to be specified by the Managers, in its sole
discretion subject to the approval of such withdrawal request by a Majority in
Interests.  

ARTICLE 10
TERM; DISSOLUTION AND TERMINATION; SALE OF COMPANY

10.1. Term

. The term of the Company shall be perpetual, unless sooner dissolved and
liquidated in accordance with the provisions hereof. All provisions of this
Agreement relating to dissolution and liquidation shall be cumulative; that is,
the exercise or use of one of the provisions hereof shall not preclude the
exercise or use of any other provision.

10.2. Death, Incompetency, Bankruptcy, Disability or Dissolution of a Member

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------



. The death, adjudication of incompetency, Bankruptcy, disability, termination
or dissolution of a Member shall not dissolve or terminate the Company. The
legal representative of any such Member shall succeed as assignee to such
Member’s Member Interest in the Company but shall not be admitted as a Member
unless the requirements of Section 9.1, as applicable, are met.

10.3. Dissolution of the Company

. The Company shall be dissolved upon the first to occur of the following:

(a)the sale of the Company or other disposition of all or substantially all of
the Company’s assets outside of the ordinary course of business and the
collection of all the proceeds therefrom (except that, if the Company receives
purchase money paper in connection therewith, the Company shall continue until
such purchase money paper is paid in full or otherwise disposed of);  

(b)the determination of the Majority in Interests to dissolve the Company;  

(c)absent the appointment of substitute Managers, the failure to continue the
business of the Company following a Disabling Event in respect of the Managers;
or 

Any dissolution of the Company shall be effective on the date the event occurs
giving rise to the dissolution, but the Company shall not terminate until all of
its affairs have been wound up and its assets distributed as provided in this
Article 10.  

 

10.4. Procedures Upon Dissolution

. Upon dissolution of the Company, the Company shall be terminated, and the
Managers, or if there are no Managers, such other Person(s) appointed in
accordance with applicable law to wind up the Company’s affairs (the
“Liquidator(s)”) shall liquidate the assets of the Company as promptly as
possible, but in an orderly and businesslike manner so as to not involve undue
sacrifice., The proceeds of liquidation shall be applied and distributed in the
following order of priority:

(a)first, to the payment of the debts and liabilities of the Company (other than
any loans or advances made by any of the Members to the Company) and the
expenses of liquidation;  

(b)second, to the creation of any reserves that the Liquidator(s) deem(s)
reasonably necessary for the payment of any contingent or unforeseen liabilities
or obligations of the arising out of or in connection with the business and
operation of the Company;  

(c)third, to the payment of any loans or advances made by any of the Members to
the Company; and  

thereafter, to the Members and the Managers in accordance with their respective
distribution priorities set forth in, and after making all allocations required
by this Agreement.

Certificate of Dissolution

. Within ninety (90) days following the dissolution and commencement of winding
up of the Company, or if at any time there are no Members, certificate of
dissolution shall be filed with the Secretary of State of Nevada pursuant to the
NLLC.

--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------



10.5. Forced Sale Provision

(a)If the Majority in Interests determines to effect a sale in any single
transaction or series of transactions other than to an Affiliate (a “Third Party
Sale”), and the proposed purchaser (the “Proposed Purchaser”) desires to acquire
all of the Member Interests of the Company, then upon the written notice of the
Managers (the “Drag-Along Notice”) to all of the Members (the “Drag-Along
Members”), such Members shall sell their Member Interests to the Proposed
Purchaser on the same relative terms and conditions as set forth in the
Drag-Along Notice. The Drag-Along Notice shall disclose, in reasonable detail,
the identity of the Proposed Purchaser, the proposed amount and form of
consideration for the Member Interests, and all other material terms and
conditions of the Third Party Sale. Each Member shall take or cause to be taken
at such Member’s own expense all such actions as may be necessary or reasonably
desirable in order to expeditiously consummate the Third Party Sale contemplated
by this Section 10.6 and any related transactions, including, without
limitation, executing, acknowledging and delivering consents, assignments,
waivers, releases and other documents or instruments, and otherwise cooperating
with the Managers. Notwithstanding any other Section hereof, no Member shall be
entitled to sell their Member Interests without giving the other Member the
right first to purchase such Member Interest and if the other party chooses not
to sell then the other Member shall have the right to sell their Member
Interests on the same terms as conditions. Accordingly, in the event that either
NBGV or APOTHIO receive an offer for a Third Party Sale, such Member shall
provide notice to the other Member (the “Come-Along Notice”) which Come-Along
Notice shall disclose, in reasonable detail, the identity of the Proposed
Purchaser, the proposed amount and form of consideration for the Member
Interests, and all other material provisions of such proposed sale. In no event
may any Member sell any Member Interests unless the Purchaser agrees to purchase
all of the outstanding Members Interests. If the proposed purchase is for less
than all of the Member Interests then a Majority in Interests must approve the
sale and, if approved, the Members shall participate pro rata based on their
respective ownership percentage.   

(b)If the Managers determine, in their sole discretion, that a Member is not
complying with its obligations under Section 10.6(a), then the Managers shall
have the right to put forth a proposal to the Members for approval by a Majority
in Interests to redeem all of such Member Interests held by the Member and to
cause them to be sold in the Third Party Sale to the Proposed Purchaser. In the
event of a redemption pursuant to this Section 10.6(b), the Member so redeemed
shall receive for its Member Interests the amount paid for such Member Interests
by the Proposed Purchaser, provided, however, that the Managers may deduct from
any such payment any resulting costs including, but not limited to, legal
expenses, associated with such redemption. 

ARTICLE 11
MISCELLANEOUS

11.1. Members’ Covenants

. Each Member covenants on behalf of itself, its successors, permitted assigns,
heirs, personal representatives, and successors:

(a)To execute and deliver with acknowledgement or affidavit, if required, all
documents and writings reasonably determined by the Managers to be necessary or
appropriate to effect amendments to this Agreement made in accordance with its
terms or to satisfy any tax or other information reporting responsibilities
imposed on the Company; and  

(b)That, at the time the Member purchases its Member Interests, the Member will
be an “accredited investor” as defined in Rule 501(a) promulgated under the
Securities Act and the Member will promptly notify the Company if there is a
change to this status in the future to the extent that such classification is
relevant to the Member’s contribution.  

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------



11.2. Approvals

. Unless otherwise specified in this Agreement, all approvals or Consents
permitted or required to be given under this Agreement shall not unreasonably be
delayed, conditioned, or withheld.

11.3. Certificates Evidencing Membership

(a)Although certificates are no longer common or necessary as proof of
ownership,  all Member Interests in the Company may be evidenced by an informal
Certificate of Membership (“Certificate”) issued by the Company. Such
Certificate is largely a symbolic representation of a Member’s investment in the
Company and is a not an official document. If issued, each Certificate shall set
forth the name of the Member, the number of Member Interests owned by such
Member, and shall bear a legend, substantially as follows:   

The Member Interests represented by this certificate are subject to, and may not
be transferred except in accordance with, the provisions of the Operating
Agreement of Apothio Bakersfield LLC dated as of May ______, 2019 as the same
from time to time may be amended, a copy of which is on file at the principal
office of the Company.

 

(b)In the event that a Member transfers its Member Interests in a manner
approved by the Managers or is unable to locate their Certificate and wishes to
have a replacement Certificate issued, a fee of $250 payable to the Company
shall apply, unless waived by the Managers in their sole discretion. 

11.4. Power of Attorney

. Each Member hereby irrevocably makes, constitutes and appoints the Managers
(including any successor Managers) as the true and lawful attorney-in-fact of
such Member, and empowers and authorizes such attorney-in-fact, in the name,
place and stead of each Member, to execute, acknowledge, swear to and file, or
have filed, the Certificate of Formation and any amendments thereto, and any
other certificates, instruments and documents which may be required to be
executed or filed under laws of any State or of the United States, or which the
Managers shall deem advisable to execute or file, including without limitation
all instruments which may be required to effectuate the formation, continuation,
termination, distribution or liquidation of the Company.

(a)It is expressly acknowledged by each Member that the foregoing power of
attorney is coupled with an interest and shall survive any assignment by such
Member of such Member Interest in the Company; provided, however, that if such
Member shall assign all of his Member Interest in the Company and the assignee
shall become a substituted Member in accordance with this Agreement, then such
power of attorney shall survive such assignment only for the purpose of enabling
the Managers to execute, acknowledge, swear to and file all instruments
necessary or appropriate to effectuate such substitution.  

(b)No actions shall be taken by the Managers under the power of attorney granted
pursuant to this Section that would have any adverse effect on the limited
liability of any Member. In the event that the appointment conferred in this
Section 11.4 would not constitute a legal and valid appointment by any Member
under the laws of the jurisdiction in which such Member is incorporated,
established or resident, upon the request of the Managers, such Member shall
deliver to the Managers a properly authenticated and duly executed document
constituting a legal and valid power of attorney under the laws of the
appropriate jurisdiction covering the matters set forth in this Section. Each
Member hereby releases each Managers from any liability or claim in connection
with the exercise of the authority granted pursuant to this power of attorney,
and in connection with any other action taken by such  

--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------



Managers pursuant to which such Managers purports to act as the attorney-in-fact
for one or more Members, if the Managers believed in good faith that such action
taken was consistent with the authority granted to it pursuant to this Section
11.4.

11.5. Binding Agreement

. Subject to the restrictions on transfers and encumbrances set forth herein,
this Agreement shall inure to the benefit of, and be binding upon, the
undersigned Members and their respective heirs, executors, legal
representatives, successors and assigns. Whenever, in this Agreement, a
reference to any party or Member is made, such reference shall be deemed to
include a reference to the heirs, executors, legal representatives, successors
and assigns of such party or Member.

11.6. Counterparts

. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same document. In the event that any signature (including a financing signature
page) is delivered by facsimile transmission or by e-mail delivery of a data
file, such signature shall create a valid and binding obligation of the
executing party (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or data file signature page were an
original thereof.

11.7. Effect of Consent or Waiver

. No Consent or waiver, express or implied, by any Member to or of any breach or
default by any other Member in the performance by such other Member of his, her,
or its obligations hereunder shall be deemed or construed to be a Consent or
waiver to or of any other breach or default by such other Member in the
performance by such other Member of the same or any other obligations of such
Member hereunder. Failure on the part of any Member to object to, or complain
of, any act or failure to act of any of the other Members, or to declare any of
the other Members in default, irrespective of how long such failure continues,
shall not constitute a waiver by any such Member of his, her, or its rights
hereunder.

11.8. Enforceability

. If any provision of this Agreement, or the application thereof to any Person
or circumstances, shall be held to be invalid or unenforceable to any extent,
the remainder of this Agreement, and the application of such provisions to other
Persons or circumstances, shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

11.9. Entire Agreement

. This Agreement, unless subsequently amended, contains the final and entire
Agreement among the parties hereto, but only with respect to the subject matter
addressed herein, and they shall not be bound by any terms, conditions,
statements, or representations, oral or written, not herein contained.

11.10. Amendment

Except as otherwise provided below or in the NLLC, this Agreement and all
certificates, documents, instruments and other writings executed by the Members
in connection herewith (including, without limitation, the Certificate of
Formation) may be amended, from time to time, with or without notice to Members,
by the Managers to the extent the Managers shall determine such amendment to be
necessary, desirable, or appropriate in connection with the management or
control of the Company and/or the conduct of its business and affairs. Such
amendment may, by way of illustration and without limiting the scope of the
foregoing in any respect, be made for the purposes of:

--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------



(a)admitting additional or substituted Members into the Company pursuant to the
terms of this Agreement;  

(b)curing any ambiguity or correcting, supplementing or clarifying any one or
more of the provisions of this Agreement which may be inconsistent with any
other provision; 

(c)correcting any manifest error; 

(d)complying with, or satisfying the requirements of, the Code, the Treasury
Regulations, any federal or state securities laws or regulations and/or any
other law, statute, ordinance, rule, regulation, interpretation, decision, or
order of, or issued, promulgated, or enacted by, any governmental authority or
self-regulatory body. Any such amendment may, in the sole discretion of the
Managers, relate back to the date of this Agreement with such force and effect
as if originally incorporated therein. However, notwithstanding the foregoing:  

(i)any provision of this Agreement requiring the affirmative vote or Consent of
a specified percentage of Member Interests with respect to any action may be
modified, amended, restated, or revoked only by the affirmative vote or Consent
of Members holding at least such specified percentage;  

(ii)no amendment of this Agreement and/or of any certificate(s), document(s),
instrument(s) and/or other writing(s) executed by the Members in connection
herewith (including, without limitation, the Certificate of Formation) shall:
(w) impose any liability on any Member for any debts, obligations or liabilities
of the Company; (x) impose any obligation upon, or increase any obligation of,
any Member to make additional Capital Contributions to the Company; or (y)
except to the extent necessary to clarify a provision, provided that such
clarification does not change the substance of the amended provision in the
opinion of the Company’s counsel, alter the allocation for tax purposes of any
items of income, gain, loss, deduction, or credit with respect to any Member or
Members or alter the manner of computing the distributions of any Member or
Members, without the Consent of each of the Members who are adversely affected
thereby; and  

(iii)no amendment of this Agreement and/or of any certificate(s), document(s),
instrument(s) and/or other writing(s) executed by the Members in connection
herewith (including, without limitation, the Certificate of Formation) shall or
may render any one or more of the Members liable, in their capacity as Members
and/or Managers(s), for any or all of the debts, obligations and/or liabilities
of the Company and/or of any of the other Members (whether arising in tort,
contract, or otherwise) without the Consent of each of the Members adversely
affected thereby.  

11.11. Governing Law

. This Agreement is made and shall be construed under, and in accordance with,
the laws of the State of Nevada for contracts made and to be wholly performed
therein.

11.12. Liability Among Members

. No Member shall be liable, responsible, or accountable in damages or otherwise
to the Company or to any Member by reason of such Member’s acts or omissions in
connection with the Company, unless:

(a)such liability, responsibility, or accountability is specifically provided
for in this Agreement under the circumstances in question; or  

--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------



(b)there shall be a judgment or other final adjudication adverse to such Member
establishing that either:  

(i)such Member’s acts or omissions were in bad faith or involved intentional
misconduct or a knowing violation of law; or  

(ii)such Member personally gained in fact a financial profit or other advantage
to which such Member was not legally entitled.  

11.13. No Partnership Intended for Non-Tax Purposes

. The Members hereby recognize that the Company will be a partnership for United
States Federal income tax purposes, and that the Company will be subject to all
of the provisions of Subchapter K of Chapter 1 of Subtitle A of the Code;
provided, however, that the Managers may, upon approval of a Majority in
Interests, cause the Company to make an election under Internal Revenue Code
Section 761(a) and Internal Revenue Regulation Section 1.761-2 to exclude the
Company from the application of Subchapter K. One effect of such an election, if
made, is that Members will not receive a Schedule K-1 with respect to their
ownership of Member Interests in the Company. However, the Members expressly do
not intend hereby to form a partnership, and neither anything contained herein
nor the filing of United States Partnership Returns of Income by the Company
shall be deemed or construed to alter the nature of the Company or to expand the
obligations or liabilities of the Members. Without intention to limit the
generality of the foregoing in any respect, the Members do not intend to be
partners to one another, or partners as to any third party. To the extent that
any Member, by word or action, represents to another Person that any other
Member is a partner or that the Company is a partnership, the Member making such
wrongful representation shall be liable to any other Member who incurs personal
liability by reason of such wrongful representation.

11.14. Notices

. Any Notice to the Members required under the terms of this Agreement shall be
sent to the respective addresses set forth on Schedule A. All Notices and copies
thereof provided for herein shall be sent by: (a) hand delivery, with receipt
therefor; (b) overnight courier service, with receipt therefor; (c) certified or
registered mail, return receipt requested; or (d) first-class postage prepaid.
Changes of address shall be given to the Company and the Members by written
Notice in accordance with the terms of this Section 11.14. Time periods shall
commence on the date that such Notice is received; if delivered by hand or by
overnight courier service, and three (3) Business Days after mailing if mailed.
Any Notice that is required to be given within a stated period of time shall be
considered timely if delivered or refused before midnight, Eastern time, of the
last day of such period.

11.15. References

. References herein to the singular shall include the plural and to the plural
shall include the singular, and references to one gender shall include the
others, except where the same shall not be appropriate.

11.16. Titles and Captions

. Titles or captions contained in this Agreement are for convenience only and
shall not be deemed a part of the content of this Agreement.

11.17. Arbitration

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------



. The parties agree to submit all controversies to arbitration in Las Vegas,
Nevada in accordance with the provisions set forth below and understand that:

(a)Arbitration is final and binding on the parties.  

(b)The parties are waiving their right to seek remedies in court, including the
right to a jury trial.  

(c)Pre-arbitration discovery is generally more limited and different from court
proceedings.  

(d)The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.  

(e)The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.  

(f)All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration. Judgment on any award of any such
arbitration may be entered in the courts of the State of Nevada or in any other
court having jurisdiction of the Person or Persons against whom such award is
rendered.  

(g)Any notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Agreement. The parties agree that the determination of the arbitrators
shall be binding and conclusive upon them.  

[Signature pages follow]

--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.  

 

 

Newbridge Global Ventures, Inc. 

 

 

By: Picture 1 [nbgvex10z11.jpg] 

Name: Robert Bench 

Title: Interim President and CFO 

Newbridge Global Ventures, Inc. 

 

 

APOTHIO, LLC 

 

 

By: _________________________ 

Name: Dr. Trent Jones 

Title: Member Manager 

Apothio, LLC 

--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------



 

SCHEDULE A

 

 

MEMBER NAME

MEMBER ADDRESS

INITIAL CAPITAL CONTRIBUTION

MEMBERSHIP CLASS

MEMBER EQUITY INTEREST

MEMBER PROFIT INTEREST

DATE OF ADMISSION

NewBridge Global Ventures, Inc.

 

2545 Santa Clara Avenue, Alameda, CA 94501

See below

Common Class

50%

50%

April 24, 2019

 

Apothio, LLC.

Bakersfield, Ca

See below

Common Class

50%

50%

April 24, 2019

 

 

 

Apothio and NBGV Contributions:

 

·Apothio, LLC will contribute existing biomass of approximately 150,000 pounds
(harvested in January 2019) (the “Winter Crop”) for NBGV to begin processing,
extraction process methodologies including CO2, ethanol, acetone and
chromatography to ensure the highest value received in U.S. dollars for all
molecules (fats, waxes, terpenes, cannabinoids, etc.) extracted from the Winter
Crop.  NGBV will underwrite all costs associated with the transportation,
extraction and processing of the Winter Crop material. 

 

·The crude extraction of the Winter Crop is expected to be completed by the end
of September 2019, while completion of the chromatography phase is “to be
determined”. 

 

·The processing and extraction of the Winter Crop will be completed at NGBV’s
facilities in Oakland, CA and or Medford, Oregon.  NBGV will provide detailed
accounting of the extraction outcomes. 

 

·Dr. John MacKay and Dr. Trent Jones will mutually manage the outcomes of the
Winter Crop.  For example: 

 

oHow it is extracted, 

oWhat portion of the whole plant material is converted to distillate, and what
portion of the product is sent to chromatography for isolate production. 

oHow it is sold and at what price. 

 

·For the life of this agreement and its surviving agreements, NBGV will
underwrite all costs to contribute extraction equipment (which will remain under
NBGV ownership along with the license to use the equipment) patented (SPR),
chromatography and all post processing equipment, trade secrets, IP as it
relates to extraction for the Company.  NBGV will be entitled to an in kind
distribution of any equipment used by the Company in connection with extraction
or the Technology, provided that the value of such distribution will be properly
noted and corresponding adjustments to cash distributions will be made to the
other members to account for the in kind distribution.   

 

oNGBV has acquired licenses to 9 patents surrounding cavitation and cannabis.
 For the life of this Joint Venture and all related Joint Ventures related to
Apothio Bakersfield, LLC, NBGV agrees to ensure that these licensed technologies
 

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------



derived from the 9 patents are available to Apothio Bakersfield, LLC. at a
license fee mutually determined by Apothio Bakersfield, LLC’s. Managers (Dr.
MacKay and Dr. Jones).

 

·Apothio currently has 512 acres of 40,000 plants per acre (average) growing in
Kern County, CA.   This biomass is expected to yield over 150 Million grams of
cannabinoids alone.  Additionally, this harvest will focus on fats, waxes,
terpenes, cannabinoids, roots and fiber. 

 

·Until all final agreements are signed, Apothio and NBGV agree that up to 512
acres of biomass may be included into Apothio Bakersfield, LLC for processing,
extraction and sale of all items, except for the seeds.  The extraction process
will range from whole plant all the way through chromatography as determined by
Apothio Bakersfield, LLC’s Managers.  Notwithstanding the foregoing, both
parties mutually acknowledge that nothing in this agreement will allow as a
remedy the transfer of any plant genetics or intellectual property of Apothio
related to the Hemp to the Company or NBGV, and nothing in this Agreement
creates a requirement that APOTHIO utilize the Company or NBGV for all of its
extraction needs. 

 

·Apothio Bakersfield, LLC’s Managers will manage the sale of all processed goods
from Hemp extraction. 

 

·NGBV agrees to fund the cost of a fully functional extraction facility,
including all related building improvements, staffing, and compliance, within
property owned or controlled by Apothio.  It is an assumption of this Agreement
that the extraction capacity be fully functional to extract all biomass as
contemplated by this Agreement.  The available extraction methodologies include
whole plant extraction via ethanol or acetone and all forms of extraction found
in the 9 patents of NewBridge Global Ventures. 

  

·Chromatography and extraction processing can be completed in Oakland or Oregon
until NGBV has adequate time to install said technology within the Arvin, CA
facility. 

 

·At its initial costs, NGBV also agrees to install a fully functional testing
laboratory with U-HPLC, Gas Chromatography and all necessary equipment as
determined by the Apothio Bakersfield, LLC. Managers. 

 

·Apothio LLC. is in the process of purchasing or securing the real estate in
necessary for the extraction and processing sites.  Apothio Bakersfield, LLC
will enjoy a long-term lease to a portion of these facilities as mutually agreed
between APOTHIO. And Apothio Bakersfield, LLC. 

 

·Apothio, LLC retains all rights and ownership to any and all genetic material,
including seeds, clones, tissue culture and any form of plant reproduction
provided to or produced from this Joint Venture. 

 

·NBGV retains all rights and ownership to its extraction processes and related
testing equipment and technologies as it relates to extraction, processing or
production of oil from cannabis dominant THC and industrial hemp CBD from this
Joint Venture. 

 

·For a license fee mutually determined by the Apothio, Bakersfield, LLC’s
Managers (Dr. MacKay and Dr. Jones), Apothio, LLC. agrees to license the
genetics to this JV. 

--------------------------------------------------------------------------------

38

--------------------------------------------------------------------------------



 

 

·Apothio, LLC. owns additional patents, patent pending and provisional patents
that will license to Apothio Bakersfield, LLC. for a license fee mutually
determined by the Apothio Bakersfield, LLC’s. Managers (Dr. MacKay and Dr.
Jones). 

 

·The Apothio Bakersfield, LLC Managers will determine the best business
arrangement with the New Mexico/King Family/NBGV Operation and will provide seed
and consulting for initial 125 acre grow in the 2019 season.  

 

·As determined by the Managers, Apothio Bakersfield, LLC. will provide labor,
all operating costs and share in all expenses related to company efforts. 

 

·Once the company has earned net positive cash flows from the 512 acres of
biomass, Apothio Bakersfield, LLC. will self-fund for future expansion and
development costs.  These cash flows will also be determined by Managers. 

--------------------------------------------------------------------------------

39

 